AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

Dated as of May 2, 2012

GREEN TREE ADVANCE RECEIVABLES II LLC, a Delaware limited liability company (the
“Borrower”), GREEN TREE SERVICING LLC, a Delaware limited liability company
(“GTS”), as administrator (in such capacity, the “Administrator”), THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as “Lenders”, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as “Calculation Agent,”
“Account Bank,” “Verification Agent” and “Securities Intermediary” and WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company (“WFCF”), as
agent for the Lenders (in such capacity, together with any successor thereto in
such capacity, the “Agent”), agree as follows:

PRELIMINARY STATEMENTS

(1) The Borrower, GTS, as administrator, the financial institutions from time to
time party thereto, as lenders, Wells Fargo Bank, National Association, as
calculation agent, account bank and securities intermediary, and WFCF, formerly
known as Wells Fargo Foothill, LLC, as agent for the lenders, entered into that
certain Receivables Loan Agreement, dated as of July 31, 2009, as amended by
Amendment No. 1, dated as of December 18, 2009, Amendment No. 2, dated as of
June 8, 2011, and Amendment No. 3, dated as of March 19, 2012 (the “Original
Loan Agreement”);

(2) The Borrower from time to time acquires certain Receivables from the Sellers
pursuant to the Purchase Agreements;

(3) Subject to the terms and conditions set forth herein, the Lenders have
agreed to make Loans to the Borrower, which Loans will be secured by such
Receivables on the terms and conditions contained in this Agreement;

(4) The parties now desire to amend and restate the Original Loan Agreement in
its entirety as described below.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Bank” means Wells Fargo.

“Additional Receivables” means the Receivables transferred by the Sellers to the
Borrower pursuant to the Purchase Agreements after the Effective Date.

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
equal to the rate per annum obtained by dividing (i) the interest rate per annum
determined by the Agent by reference to the British Bankers’ Association
Interest Settlement Rate for deposits in U.S. Dollars appearing on Reuters
Screen LIBOR01 (or any such screen as may replace such screen on such service or



--------------------------------------------------------------------------------

any successor to or substitute for such service, providing rate quotations
comparable to those currently provided by such service, as determined by the
Agent from time to time for purposes of providing quotations of interest rates
applicable to deposits in U.S. Dollars in the London interbank market), as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to U.S. Dollar deposits in the London interbank
market) at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal or comparable to the
portion of the Aggregate Loan Amount allocated to such Interest Period and for a
period equal to one month by (ii) a percentage equal to 100% minus the
Eurodollar Reserve Percentage for such Interest Period.

“Administration Fee” means, for each Monthly Period, an amount equal to $2,500.

“Administrator” is defined in the preamble hereto.

“Advance” means a Delinquency Advance or a Protective Advance and “Advances”
means all of the foregoing collectively.

“Advance Rate” means, on any date of determination with respect to an Advance
Type set forth below:

(a) if the weighted average of the percentages determined pursuant to clauses
(i) through (iii) below with respect to all Eligible Receivables on such date
does not exceed the Maximum Weighted Average Advance Rate for such date, the
percentage computed pursuant to clause (i), (ii) or (iii) below for such Advance
Type; or

(b) otherwise, the highest percentage for each Advance Type computed pursuant to
clauses (i) through (iii) below (but not in excess of the percentage computed
pursuant to clauses (i) though (iii) below) that would not, when applied to the
Receivables Balances of all Eligible Receivables for such Advance Type, cause
the weighted average of the percentages determined pursuant to this clause
(b) for each Advance Type to exceed the Maximum Weighted Average Advance Rate:

(i) with respect to all Delinquency Advances, 90.0%, minus the sum of the
following percentages: (A) if a Level 1 WALP Event exists on such date, 5.0%,
or, if a Level 2 WALP Event exists on such date, 10.0%; (B) if the Delinquency
Advance WAMO is greater than 5 months, 2.0% and (C) if a Level 1 WAMO Event
exists on such date, 5.0% or, if a Level 2 WAMO Event exists on such date,
10.0%;

(ii) with respect to all Conditional Pool Protective Advances, 83.0%, minus the
sum of the following percentages: (A) if a Level 1 WALP Event exists on such
date, 5.0%, or, if a Level 2 WALP Event exists on such date, 10.0%; (B) if a
Level 1 WAMO Event exists on such date, 5.0% or, if a Level 2 WAMO Event exists
on such date, 10.0%; (C) if the Protective Advance WALP (x) exceeds 21 months
but is not greater than 23 months, 3.0%, (y) exceeds 23 months but is not
greater than 25 months, 5.0%, or (z) exceeds 25 months, 10.0% and (D) if the
Conditional Pool Protective Advance WAMO on such date exceeds 25 months but is
not greater than 28 months, 5.0% or, if the Conditional Pool Protective Advance
WAMO on such date exceeds 28 months, 10.0%; provided, that if a Protective
Advance Trigger Event exists on such date, the “Advance Rate” with respect to
all Conditional Pool Protective Advances shall be 0%;

(iii) with respect to all Non-Crossed Protective Advances, 75.0%, minus the sum
of the following percentages: (A) if a Level 1 WALP Event exists on such date,
5.0%, or, if a Level 2 WALP Event exists on such date, 10.0%; (B) if a Level 1
WAMO Event exists on such

 

2



--------------------------------------------------------------------------------

date, 5.0%, or, if a Level 2 WAMO Event exists on such date, 10.0%; (C) if the
Protective Advance WALP (x) exceeds 21 months but is not greater than 23 months,
3.0%, (y) exceeds 23 months but is not greater than 25 months, 5.0%, or
(z) exceeds 25 months, 10.0%; (D) if the Non-Crossed Loss Percentage exceeds
3.0% but is not greater than 4.25%, 20.0% and (E) if the Non-Crossed Loss
Percentage exceeds 4.25%, 35.0%; provided, that if a Protective Advance Trigger
Event exists on such date or if the Non-Crossed Loss Percentage on such date
exceeds 5.0%, the “Advance Rate” with respect to all Non-Crossed Protective
Advances shall be 0%.

“Advance Ratio” means, as of any date of determination with respect to a
Securitization Trust, a fraction (expressed as a percentage) the numerator of
which is an amount equal to the aggregate Receivables Balance of all Receivables
relating to such Securitization Trust on such date and the denominator of which
is an amount equal to the aggregate outstanding principal balance of the related
Securitization Trust Assets on such date.

“Advance Type” means each of the following types of Delinquency Advances and
Protective Advances: (i) Delinquency Advances, (ii) Conditional Pool Protective
Advances and (iii) Non-Crossed Protective Advances.

“Affected Party” means each Lender, the Agent, the Securities Intermediary, the
Calculation Agent, the Verification Agent and each of their respective
Affiliates.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agent” is defined in the preamble to this Agreement.

“Aggregate Loan Amount” means at any time, the sum of the Outstanding Loan
Amounts of the Lenders at such time.

“Aggregate Receivables Balance” means as of any date of determination, the
aggregate Receivables Balance of the Transferred Receivables as of the close of
business on such date.

“Agreement” means this Amended and Restated Receivables Loan Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Annual Net Cash Provided by Operating Activities” means, as of the last day of
any fiscal quarter of the Parent, an amount equal to the sum of the net cash
flow of the Parent, as set forth in the Parent’s statement of cash flows for the
preceding four quarters, in accordance with GAAP.

“Assignment Agreement” means an Assignment Agreement, substantially in the form
of Exhibit C hereto, pursuant to which a Lender may assign all or a portion of
its respective rights and obligations hereunder.

“Authorized Officer” means any officer of the Borrower, Administrator, any
Seller or other party who is authorized to act on behalf of the Borrower,
Administrator, Seller or such other party in matters relating to the Loans and
who is identified on the list of authorized officers delivered by such party on
the Original Closing Date (as such list may be modified or supplemented from
time to time thereafter).

 

3



--------------------------------------------------------------------------------

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by the Borrower with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower.

“Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFCF).

“Bank Product Reserve” means, as of any date of determination, the Dollar amount
of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower in respect of Bank Product Obligations) in
respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, or any successor statute.

“Bankruptcy Event” means for any Person (i) such Person or any of its material
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by such Person or any of its material Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property; or (iii) any proceeding shall be instituted
against such Person or any of its material Subsidiaries seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, which proceeding continues undismissed or unstayed for a period of
60 consecutive days or (iv) such Person or any of its material Subsidiaries
shall take any corporate action to authorize any of the actions set forth in
clauses (i), (ii) or (iii) above.

“Base Rate” means, on any day, a rate per annum equal to the greater of (i) the
prime rate of interest announced publicly by Wells Fargo from time to time,
changing when and as said prime rate changes (such rate not necessarily being
the lowest or best rate charged by Wells Fargo) and (ii) the sum of (a) 0.50%
and (b) the rate equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the

 

4



--------------------------------------------------------------------------------

Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by Wells Fargo from three Federal funds brokers of
recognized standing selected by Wells Fargo.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or any ERISA
Affiliate is, or at any time within the immediately preceding six (6) years was,
an “employer” as defined in Section 3(5) of ERISA.

“Bill of Sale” means a bill of sale, substantially in the form of Exhibit C to
each Purchase Agreement, delivered by the applicable Seller to the Borrower.

“Borrower” is defined in the preamble to this Agreement.

“Borrower’s Account” means the account established pursuant to Section 2.09(a)
of this Agreement in the name of the Borrower for the purpose of receiving
Loans.

“Borrowing” means a borrowing of funds through one or more Loans made on a
Borrowing Date under this Agreement.

“Borrowing Base” means, as of any date of determination, the sum of the
following for each Advance Type: the product of (i) the Receivables Balances of
all Eligible Receivables for such Advance Type and (ii) the applicable Advance
Rate on such date minus the sum of (a) the Bank Product Reserve and (b) the
Overconcentration Amount on such date.

“Borrowing Base Deficit” means, as of any date of determination, the Aggregate
Loan Amount as of such date exceeds the Borrowing Base as in effect on such
date.

“Borrowing Date” means, prior to the Termination Date, (a) for each Protective
Advance, (x) with respect to the Securitization Trusts listed on Schedule V
hereto, the 6th Business Day of each Monthly Period and (y) with respect to the
Securitization Trusts listed on Schedule VI hereto, the 6th Business Day after
the 15th day of each Monthly Period and (iii) for each Delinquency Advance,
(x) the 11th day of each Monthly Period (or if such 11th day is not a Business
Day, the next succeeding Business Day), (y) the 16th day of each Monthly Period
(or if such 16th day is not a Business Day, the next succeeding Business Day)
and (z) the 6th Business Day after the 15th day of each Monthly Period, and
(b) any other date agreed to by the Agent, the Lenders and the Borrower.

“Borrowing Date Report” means a report prepared by the Administrator on behalf
of the Borrower substantially in the form attached hereto as Exhibit E or in
such other form as may be acceptable to the Agent, the Calculation Agent and the
Verification Agent, furnished by the Administrator to the Agent, the Calculation
Agent and the Verification Agent pursuant to Section 5.05(b).

“Borrowing Notice” means a notice in substantially the form of Exhibit B
furnished by the Borrower to the Agent, the Calculation Agent and the
Verification Agent pursuant to Section 2.03(b) of this Agreement.

“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are generally open for business in New York City, Columbia,
Maryland and Minneapolis, Minnesota, provided, however, if the term “Business
Day” is used in connection with the Adjusted LIBO Rate, “Business Day” means the
foregoing only if such day is also a day of the year on which dealings are
carried on in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Calculation Agent” is defined in the preamble to this Agreement.

“Calculation Agent Fee” means the fee payable to Wells Fargo in accordance with
the Calculation Agent Fee Letter.

“Calculation Agent Fee Letter” means that certain Calculation Agent Fee Letter,
dated as of even date herewith, between Borrower and Wells Fargo, in form and
substance satisfactory to the Agent.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House’ processing of electronic funds
transfers through the direct Federal Reserve Fedline system) and other cash
management arrangements.

“Change of Control” means the occurrence of any of the following events:
(i) Green Tree Servicing LLC shall cease to own, directly or indirectly, one
hundred percent (100%) of the outstanding membership interests of the Borrower
or (ii) the Parent shall cease to own, directly or indirectly, one hundred
percent (100)% of the outstanding membership interests of a Seller.

“Collateral” is defined in Section 7.01 of this Agreement.

“Collection Account” means the account established pursuant to Section 2.09(a)
of this Agreement in the name of the Borrower for the purpose of receiving
Collections.

“Collection Period” means, with respect to any Settlement Date or Borrowing Date
during the month in which such Settlement Date occurs: (a) with respect to the
Securitization Trusts listed on Schedule V hereto, the Monthly Period
immediately preceding the month of such Settlement Date; (b) with respect to the
Securitization Trusts listed on Schedule VI hereto labeled “Schedule of
Collection Period (16th — 15th),” the period commencing on and including the
16th day of the prior Monthly Period in which such Settlement Date occurs and
ending on and including the 15th day of the Monthly Period; and (c) with respect
to the Securitization Trusts listed on Schedule VI hereto labeled “Schedule of
Collection Period (21st — 20th)” the period commencing on and including the 21st
day of the prior Monthly Period in which such Settlement Date occurs and ending
on and including the 20th day of the Monthly Period.

“Collections” means (without duplication) (i) all payments received and
collected on all Transferred Receivables; (ii) all Hedge Receipts and (iii) all
other proceeds relating to any Transferred Receivable.

“Commitment” means, (i) with respect to a Lender, the maximum dollar amount
which such Lender is obligated to advance hereunder as set forth opposite such
Lender’s name on Schedule III hereto under the caption “Commitment,” as such
amount may be reduced or increased pursuant to the terms hereof and (ii) with
respect to any Person which becomes a Lender pursuant to an Assignment
Agreement, the commitment of such Person to make Loans to the Borrower in an
amount not to exceed the amount set forth in such Assignment Agreement, as such
amount may be reduced or increased pursuant to the terms hereof.

“Conditional Pool Protective Advance” means a Protective Advance that
(a) (i) prior to becoming a Nonrecoverable Advance is reimbursable pursuant to
the related Servicing Agreement solely from late collections, insurance
proceeds, liquidation proceeds or condemnation proceeds of the related

 

6



--------------------------------------------------------------------------------

Securitization Trust Asset with respect to which such Protective Advance was
made and (ii) upon becoming a Nonrecoverable Advance is reimbursable pursuant to
the related Servicing Agreement out of general collections on any of the
Securitization Trust Assets in the related Securitization Trust or (b) is
reimbursable pursuant to the related Servicing Agreement out of general
collections on any of the Securitization Trust Assets in the related
Securitization Trust within ninety (90) days after the date such Protective
Advance was made.

“Conditional Pool Protective Advance Securitization Trust” means each
Securitization Trust listed on Schedule IX, as amended from time to time in
accordance herewith.

“Conditional Pool Protective Advance WAMO” means, as of any Collection Period
with respect to all Transferred Receivables that are eligible Receivables and
relate to Conditional Pool Protective Advances, the period (expressed in months
and weighted by the aggregate Receivables Balances of all such Receivables) from
the date the related Advances were made or acquired by the applicable Seller to
the end of the preceding Collection Period.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the Original Closing Date, between Green Tree Financial Assets II LLC and Green
Tree Advance Receivables II LLC.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Delinquency Advance” means an advance by a Seller pursuant to the terms of the
related Servicing Agreement of all or any portion of a Monthly Payment with
respect to a Securitization Trust Asset serviced by such Seller under such
Servicing Agreement that (i) is reimbursable at any time out of general
collections on any of the Securitization Trust Assets in the related
Securitization Trust or (ii) (a) prior to becoming a Nonrecoverable Advance is
reimbursable pursuant to the related Servicing Agreement solely from late
collections, insurance proceeds, liquidation proceeds or condemnation proceeds
of the related Securitization Trust Asset with respect to which such Delinquency
Advance was made and (b) upon becoming a Nonrecoverable Advance is reimbursable
pursuant to the related Servicing Agreement out of general collections on any of
the Securitization Trust Assets in the related Securitization Trust.

“Delinquency Advance Securitization Trust” means each Securitization Trust
listed on Schedule VIII hereto, as amended from time to time in accordance
herewith.

“Delinquency Advance WAMO” means as of the end of any Collection Period, with
respect to all Transferred Receivables that related to Delinquency Advances that
are Eligible Receivables, the period (expressed in months and weighted by the
aggregate Receivables Balances of all such Receivables) from the date the
related Delinquency Advances were made or acquired by the applicable Seller to
the end of the preceding Collection Period.

“Delinquent” means, with respect to a Securitization Trust Asset, that any
Monthly Payment due thereon is not made by the close of business on the day such
Monthly Payment is required to be paid. A Securitization Trust Asset is “30 days
Delinquent” if any Monthly Payment due thereon has not been received by the
close of business on the corresponding day of the month immediately succeeding
the month in which such Monthly Payment was required to be paid or, if there is
no such corresponding day (e.g. as when a 30-day month follows a 31-day month in
which a payment was required to be paid on the 31st day of such month), then on
the last day of such immediately succeeding month.

 

7



--------------------------------------------------------------------------------

“Designated Servicing Agreement” means each Servicing Agreement listed on
Schedule IV to this Agreement, as amended from time to time in accordance with
this Agreement.

“Dollars” or “$” means United States dollars.

“Effective Date” means the first Business Day on which all of the conditions
precedent to the Initial Loan, as described in Section 3.01, have been
satisfied.

“Eligible Account” means a segregated account that is maintained with a
depositary institution or trust company acceptable to the Agent, the commercial
paper or other short-term debt obligations of which have credit ratings of at
least “A-1+” by S&P and “P-1” by Moody’s.

“Eligible Hedge Counterparty” means (i) a financial institution with a long-term
senior unsecured debt rating of “AA-” or better from S&P and “Aa3” or better
from Moody’s or (ii) any other Person mutually agreed to by the Borrower and the
Agent.

“Eligible Receivable” means, as of any date of determination, a Receivable that
satisfies all of the following criteria:

(a) such Receivable constitutes a “payment intangible” within the meaning of
Section 9-102(a)(61) (or the corresponding provision of the applicable
jurisdiction) of the UCC of all applicable jurisdictions;

(b) such Receivable relates to an Eligible Securitization Trust;

(c) at the time the applicable Seller made the related Advance and at the time
such Seller transferred such Receivable to the Borrower, such Seller determined
that such Advance was recoverable in accordance with the terms of the related
Servicing Agreement;

(d) the applicable Seller has not taken any action that, or failed to take any
action the omission of which, would materially impair the rights of any Secured
Party with respect to any such Receivable;

(e) no such Receivable has been identified by the applicable Seller or reported
to the Seller as having resulted from fraud perpetrated by any Person with
respect to such Receivable;

(f) such Receivables do not include amounts payable as a result of accounting or
other errors, or the failure to deposit funds or the misapplication of funds by
the applicable Seller;

(g) under the terms of the related Servicing Agreement, such Receivable is
recoverable solely from collections on the related Securitization Trust Assets
and does not constitute a claim for reimbursement from any Person;

(h) the related Advance was not made by the applicable Seller in respect of
Property with known environmental risks;

(i) immediately prior to the transfer and assignment contemplated under the
applicable Purchase Agreement, a Seller had good and marketable title to such
Receivable, free and clear of all Liens other than Permitted Liens, and all
right, title and interest in and to such Receivable have been validly
transferred by a Seller to the Borrower and such Receivable is subject to no
Liens other than Permitted Liens;

 

8



--------------------------------------------------------------------------------

(j) pursuant to the terms of the related Servicing Agreement, except with
respect to Non-Crossed Protective Advances and those Advances for which the
related Seller can reimburse itself out of general collections on any of the
Securitization Trust Assets in the related Securitization Trust after 90 days
following a charge-off of the related Securitization Trust Asset, the applicable
Seller is permitted to reimburse itself for the related Advance out of general
collections on any of the Securitization Trust Assets in the related
Securitization Trust, prior to any distribution or payment of principal,
interest, fees, expenses or other amounts to any holders of any notes,
certificates or other securities backed by the related Securitization Trust
Assets and prior to payment of any party subrogated to the rights of the holders
of such securities (such as a reimbursement right of a credit enhancer) or any
hedge or derivative termination fees, or to any related trustee, custodian or
credit enhancement provider and such Advance must be made from a Securitization
Trust identified on Schedule VIII, IX or X and conform to the type of
reimbursement rule referred to therein;

(k) the related Advance was made in respect of a Securitization Trust Asset that
is secured by a first priority Lien on the related Property or by a second
priority Lien on such Property when the Securitization Trust Asset having the
first priority Lien on such Property is included in the same Eligible
Securitization Trust;

(l) the related Advance was made in respect of a Securitization Trust Asset that
is payable in U.S. Dollars from an obligor residing in the United States and is
secured by Property that is located in the United States and such Receivable has
been created pursuant to and in accordance with the terms of the related
Servicing Agreement, in accordance with the Seller’s customary procedures with
respect to the applicable Securitization Trust and in the ordinary course of
business of the Seller;

(m) the related Advance was not made by the applicable Seller in contravention
of the Stop Advance Criteria;

(n) such Receivable does not relate to a Securitization Trust Asset that has a
$0 balance or was liquidated, charged off, condemned or subject to any other
final recovery determination more than ninety (90) days prior to the date of
determination; and

(o) such Receivable does not relate to a Securitization Trust Asset subject to a
Servicer Termination Event.

“Eligible Securitization Trust” means, as of any date of determination, a
Securitization Trust that satisfies all of the following criteria:

(a) the related Servicing Agreement contains provisions which (i) expressly
authorize the servicer thereunder to enter into a financing or other facility
under which such servicer assigns or pledges its rights under such Servicing
Agreement to be reimbursed for any or all Delinquency Advances and/or Protective
Advances to one or more lenders or other Persons (which may include a
special-purpose bankruptcy-remote entity and/or a trustee acting on behalf of
holders of debt instruments) (an “Advance Financing Person”) and (ii) require
that as between a predecessor servicer and its Advance Financing Person, on the
one hand, and a successor servicer and its Advance Financing Person (if any) on
the other hand, advance reimbursement amounts on a loan-by-loan basis with
respect to each Securitization Trust Asset as to which a Delinquency Advance or
a Protective Advance is outstanding shall be allocated on a “first-in,
first-out” basis, such that Advances of a particular type that were disbursed
first in time will be reimbursed prior to Advances of the same type with respect
to the same Securitization Trust Asset that were disbursed later in time;

 

9



--------------------------------------------------------------------------------

(b) no Securitization Trust Termination Event has occurred with respect to such
Securitization Trust;

(c) the aggregate outstanding principal balance of the related Securitization
Trust Assets on such date is not less than $2,000,000;

(d) no more than twenty percent (20.0%) of the related Securitization Trust
Assets (determined by weighted average outstanding principal balance) are thirty
(30) days Delinquent or otherwise in default on such date; and

(e) the Advance Ratio with respect to such Securitization Trust on such date is
less than five percent (5.0%).

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” means any entity that is treated together with the Borrower as
a single employer under subsections (b), (c), (m) or (o) of Section 414 of the
IRC.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Reserve Percentage” means, with respect to a Lender for any Interest
Period, the reserve percentage applicable to such Lender during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect of liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Event of Default” is defined in Section 8.02 of this Agreement.

“Excess Amount” means, on any date of determination, the lesser of (a) the sum
of the product for each Transferred Receivable of (i) the Collections for such
Receivable on deposit in the Collection Account as of the close of business on
the prior day and (ii) the applicable Advance Rate with respect to such
Receivable and (b) the amount on deposit in the Collection Account as of the
close of business on the prior day, minus the Expense Amount as of such date.

“Excluded Taxes” is defined in Section 2.13(a) of this Agreement.

“Expense Amount” means, as of any date of determination, an amount equal to the
sum of the payments described in Section 2.08(b)(i) through (v) due and payable
on the next succeeding Settlement Date to the extent known on such date.

“Facility” means the revolving credit facility evidenced by this Agreement.

 

10



--------------------------------------------------------------------------------

“Facility Documents” means collectively, this Agreement, the Contribution
Agreement, the Purchase Agreements, the Notes, the Interest Rate Hedge
Agreements, the Calculation Agent Fee Letter, the Verification Agent Letter, the
Bank Product Agreements and all other agreements, documents and instruments
delivered pursuant thereto or in connection therewith.

“Facility Reduction Fee” is defined in Section 2.06(d) of this Agreement.

“Facility Termination Event” is defined in Section 8.01 of this Agreement.

“Fannie Mae” means the Federal National Mortgage Association (commonly known as
Fannie Mae), and its successors.

“Final Collection Date” means the date following the Termination Date, on which
the Aggregate Loan Amount has been reduced to zero and all Obligations have been
indefeasibly paid in full in cash.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation (commonly known
as Freddie Mac), and its successors.

“GAAP” means generally accepted accounting principles as In effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No 159.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Bank Product Providers.

“Hedge Provider” means an Eligible Hedge Counterparty that has entered into one
or more Interest Rate Hedge Agreements with the Borrower.

“Hedge Receipts” means all amounts payable to the Borrower under an Interest
Rate Hedge Agreement.

“Indebtedness” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (v) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.

“Initial Loans” means the first Loans to be made pursuant to Section 2.01
hereunder.

 

11



--------------------------------------------------------------------------------

“Initial Loan Date” means the date on which the Initial Loans are made
hereunder.

“Interest” means, with respect to any Lender on any Settlement Date, the
following product calculated for each day during the immediately preceding
Interest Period: (i) such Lender’s Outstanding Loan Amount on such day times
(ii) the Interest Rate for such day times (iii) a fraction having one (1) as its
numerator and 360 as its denominator (or, in the case of any such computation
involving the Base Rate, 365 or 366 as applicable).

“Interest Period” means each Monthly Period (except that the initial Interest
Period hereunder shall commence on the date hereof and end on May 31, 2012).
With respect to any Settlement Date, the “related” Interest Period is the most
recently ended Interest Period prior to such Settlement Date.

“Interest Rate” means an amount (expressed as a percentage) equal to the sum of
(x) the Adjusted LIBO Rate and (y) 3.25%; provided, however, that (i) if any
Lender shall have notified the Agent that a LIBOR Disruption Event has occurred,
the “Interest Rate” shall be the Base Rate and (ii) following the occurrence and
during the continuance of a Facility Termination Event or an Event of Default,
the “Interest Rate” for all Loans shall be the then applicable rate plus 3.00%.

“Interest Rate Hedge Agreement” means any interest rate Interest Rate Hedge
Agreement, interest rate cap, collar or other arrangement between the Borrower
and a Hedge Provider that satisfies the requirements of Section 2.14 of this
Agreement, consisting of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto in substantially such form as the Agent shall have approved
and each “Confirmation” thereunder confirming the terms of each transaction
thereunder.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Lender” means each Person listed on Schedule III as a “Lender”, and each other
Person specified as a “Lender” in the Assignment Agreement pursuant to which
such Person became a party hereto, and their respective successors and permitted
assigns.

“Lender Expenses” means all (a) costs or expenses (including taxes) required to
be paid by the Borrower or any Seller under any of the Facility Documents that
are paid, advanced, or incurred by such Lender, (b) reasonable fees or charges
paid or incurred by any Lender in connection with such Lender’s transactions
with the Borrower or any Seller, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches), filing, recording,
publication, (c) reasonable costs and expenses incurred by a Lender in the
disbursement of funds to the Borrower (by wire transfer or otherwise),
(d) reasonable costs and expenses paid or incurred by a Lender to correct any
default or enforce any provision of the Facility Documents, or in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, or of traveling to the
Borrower’s or a Seller’s office to inspect or otherwise monitor Borrower’s or
Seller’s operations and any Collateral, (e) reasonable audit fees and expenses
of the Lender related to any inspections and audit examinations to the extent of
the fees and charges (and up to the amount of any limitation) contained in this
Agreement and the Facility Documents, (f) costs and expenses of third-party
claims or any other suit paid or incurred by a Lender in enforcing or defending
the Facility Documents or in connection with the transactions contemplated by
the Facility Documents or a Lender’s relationship with the Borrower,
(g) reasonable Lender’s costs and expenses (including reasonable attorneys’
fees) incurred in advising, structuring, drafting, reviewing, administering, or
amending the Facility Documents, and (h) Lender’s costs and expenses (including

 

12



--------------------------------------------------------------------------------

attorneys’, accountants’, consultants’, and other advisors’ fees and expenses)
incurred in terminating, enforcing (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses incurred in connection with
a “workout,” a “restructuring,” or an Bankruptcy Event concerning the Borrower
or a Seller or in exercising rights or remedies under the Facility Documents),
or defending the Facility Documents, irrespective of whether suit is brought, or
in taking any remedial action concerning the Collateral, and (i) any fees or
expenses reasonably incurred by the Lender in connection with any amendment of a
Servicing Agreement.

“Level 1 WALP Event” means, as of any date of determination, the Weighted
Average Liquidation Period on such date exceeds 10.5 months but is not greater
than 12.5 months.

“Level 1 WAMO Event” means, as of any date of determination, the Weighted
Average Months Outstanding on such date exceeds 19 months but is not greater
than 22 months.

“Level 2 WALP Event” means, as of any date of determination, the Weighted
Average Liquidation Period on such date exceeds 12.5 months.

“Level 2 WAMO Event” means, as of any date of determination, the Weighted
Average Months Outstanding on such date exceeds 22 months.

“LIBOR Disruption Event” means, with respect to any Interest Period, any of the
following: (a) a determination by any Lender that it would be contrary to law or
to the directive of any central bank or other governmental authority (whether or
not having the force of law) to obtain dollars in the London interbank market to
make, fund or maintain its Outstanding Loan Amount during such Interest Period,
(b) the failure of the source listed in the definition of “Adjusted LIBO Rate”
to publish a London interbank offered rate as of 11:00 a.m. on the second
Business Day prior to the first day of such Interest Period, or (c) the
inability of such Lender, because of market events not under the control of such
Person, to obtain United States dollars in the London interbank market to make,
fund or maintain its Outstanding Loan Amount for such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever in respect of any
property of a Person, whether granted voluntarily or imposed by law, and
includes the interest of a lessor under a capital lease or under any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement or similar notice (other than a financing
statement filed by a “true” lessor or consignor pursuant to § 9-505 of the UCC),
naming the owner of such property as debtor, under the UCC or other comparable
law of any jurisdiction.

“Loan” is defined in Sections 2.01(a) of this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) when used with
reference to a particular Person, the condition (financial or otherwise),
business or operations of such Person or such Person and its Affiliates taken as
a whole, or the ability of such Person or such Person and its Affiliates taken
as a whole to perform any of its obligations under this Agreement or any other
Facility Document to which it is a party, (ii) the legality, validity, binding
effect or enforceability of any of the Facility Documents, (iii) the rights or
interests of the Lender, the Agent or any Secured Party hereunder or under any
other Facility Document or (iv) the collectibility, enforceability or
recoverability of any material portion of the Transferred Receivables.

 

13



--------------------------------------------------------------------------------

“Maximum Facility Limit” means, $75,000,000, or such lesser amount determined
pursuant to Section 2.04 hereof.

“Maximum Weighted Average Advance Rate” means (i) if the Rolling Three Month
Reimbursement Percentage is less than 35%, 75%; (ii) if the Rolling Three Month
Reimbursement Percentage is greater than or equal to 35% but less than 50%, 80%
or (iii) otherwise, 85%.

“Monthly Payment” means any scheduled monthly payment of interest and/or
principal due on a Securitization Trust Asset.

“Monthly Period” means each calendar month.

“Monthly Report” means a report prepared by the Administrator on behalf of the
Borrower substantially in the form attached hereto as Exhibit D or in such other
form as may be acceptable to the Agent, the Calculation Agent and the
Verification Agent, furnished by the Administrator to the Agent, the Calculation
Agent and the Verification Agent pursuant to Section 5.05(a).

“Monthly Reporting Date” means the second Business Day preceding each Settlement
Date.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC to which the Borrower
or any ERISA Affiliate contributes or has any obligation to contribute, or
within the immediately preceding six (6) years contributed or had any obligation
to contribute.

“Nonrecoverable Advance” means any Advance made by a Seller in respect of a
Securitization Trust Asset that such Seller determines will not be ultimately
recoverable from late collections, insurance proceeds, liquidation proceeds or
condemnation proceeds of such Securitization Trust Asset in accordance with the
terms of the related Servicing Agreement.

“Nonrecoverable Advance Policy” means the policies and procedures of the Sellers
governing the determination of when Delinquency Advances and/or Protective
Advances with respect to Securitization Trust Assets become Nonrecoverable
Advances, as amended, supplemented or otherwise modified from time to time.

“Non-Crossed Loss Percentage” means, as of any Monthly Reporting Date, a
fraction (expressed as a percentage), the numerator of which is an amount equal
to the aggregate amount of realized losses with respect to Transferred
Receivables relating to Non-Crossed Protective Advances during the immediately
preceding six (6) Monthly Periods and the denominator of which is an amount
equal to the sum of (i) the aggregate amount of Collections with respect to
Transferred Receivables relating to Non-Crossed Protective Advances during the
immediately preceding six (6) Monthly Periods and (ii) the amount calculated in
the numerator above.

“Non-Crossed Protective Advance” means a Protective Advance that is reimbursable
solely from late collections, insurance proceeds, liquidation proceeds or
condemnation proceeds of the Securitization Trust Asset with respect to which
such Protective Advance was made.

“Non-Crossed Protective Advance Securitization Trust” means each Securitization
Trust listed on Schedule X, as amended from time to time in accordance herewith.

 

14



--------------------------------------------------------------------------------

“Note” is defined in Section 2.02 of this Agreement.

“Notice of Exclusive Control” has the meaning specified in Section 2.09(h).

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred) of the Borrower to the Lenders, or any of them, the Agent
and/or the Affected Persons, arising under or in connection with this Agreement
and the other Facility Documents or the transactions contemplated hereby and
thereby and shall include, without limitation, all liability for principal of
and interest on the Loans, fees, expense reimbursements, indemnifications,
Lender Expenses, Bank Product Obligations and all other amounts due or to become
due under the Facility Documents, including, without limitation, interest, fees
and other obligations that accrue after the commencement of a Bankruptcy Event
(in each case whether or not allowed as a claim in such Bankruptcy Event). Any
reference in this Agreement or in the Facility Documents to the Obligations
shall include all or any portion thereof and any Bank Product Obligations that,
at such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement.

“Officer’s Certificate” means a certificate signed by any Authorized Officer.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Original Closing Date” means July 31, 2009.

“Outstanding Loan Amount” means, with respect to a Lender at any time, the
aggregate principal amount of the Loans funded by such Lender pursuant to
Sections 2.01 on or prior to such time, as reduced from time to time prior to
such time by Collections and other amounts received and distributed on account
of such Outstanding Loan Amount pursuant to Section 2.05 and Section 2.08;
provided, however, that if the Outstanding Loan Amount shall have been reduced
by any distribution of any portion of Collections or other amounts and
thereafter such distribution is rescinded or must otherwise be returned for any
reason, the Outstanding Loan Amount shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Overconcentration Amount” means, on any date of determination, the sum of the
following amounts:

(a) the excess of (i) the aggregate Receivables Balances of all Eligible
Receivables relating to Non-Crossed Protective Advances on such date over
(ii) the lesser of (A) $15,000,000 and (B) an amount equal to the product of
20.0% and the aggregate Receivables Balances of all Eligible Receivables on such
date;

(b) the sum of the Receivables Balances of the Eligible Receivables outstanding
under a Designated Servicing Agreement that, when added to the Receivables
Balances of all other Eligible Receivables outstanding under such Designated
Servicing Agreement, cause the sum of the Receivables Balances of the Eligible
Receivables under such Designated Servicing Agreement to exceed ten percent
(10.0%) of the aggregate Receivables Balance of all Eligible Receivables on such
date;

 

15



--------------------------------------------------------------------------------

(c) the excess of (i) the aggregate Receivables Balances of all Eligible
Receivables relating to Securitization Trust Assets that do not constitute
chattel paper on such date over (ii) an amount equal to the product of 65.0% and
the aggregate Receivables Balances of all Eligible Receivables on such date;

(d) the excess of (i) the aggregate Receivables Balances of all Eligible
Receivables relating to Non-Crossed Protective Advances related to properties
with estimated recovery value less than $2,500.00 and greater than ninety
(90) days Delinquent on such date over (ii) an amount equal to the product of
4.0% and the aggregate Receivables Balances of all Eligible Receivables on such
date;

(e) the excess of (i) the aggregate Receivables Balance relating to
Securitization Trusts as to which the aggregate outstanding principal balance of
the related Securitization Trust Assets is less than $5,000,000 on such date
over (ii) an amount equal to the product of two percent (2.0%) and the aggregate
Receivables Balance of all Eligible Receivables on such date; and

(f) the excess of (i) the aggregate Receivables Balance of all Eligible
Receivables relating to Securitization Trust Assets which are secured by second
priority Liens over (ii) an amount equal to the product of one percent
(1.0%) and the aggregate Receivables Balance of all Eligible Receivables on such
date.

“Parent” means Walter Investment Management Corp., a Maryland corporation, and
its successors.

“Participant” is defined in Section 11.04(d) of this Agreement.

“PBGC” is defined in Section 5.05(h) of this Agreement.

“Permitted Investments” means:

(a) direct obligations of, or obligations guaranteed as to the full and timely
payment of principal and interest by, the United States or obligations of any
agency or instrumentality thereof, if such obligations are backed by the full
faith and credit of the United States and have a predetermined, fixed amount of
principal due at maturity (that cannot vary or change) and that each such
obligation has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread;

(b) federal funds, certificates of deposit, time deposits and bankers’
acceptances (which shall mature not later than the next Settlement Date) of any
United States depository institution or trust company organized under the laws
of the United States or any state and subject to supervision and examination by
federal and/or state authorities; provided, that the short-term obligations of
such depository institution or trust company are rated in the highest available
rating category by either of the Rating Agencies and not more than one level
below such highest available rating category by the other Rating Agency;

(c) commercial paper (which shall mature not later than the next Settlement
Date) of any corporation incorporated under the laws of the United States or any
state thereof which on the date of the acquisition are rated in the highest
short-term debt rating category by S&P and Moody’s, does not have an “r”
highlight affixed to its rating, has a predetermined fixed amount of principal
due at maturity (that cannot vary or change), has a fixed interest rate or has
its interest rate tied to a single interest rate index plus a single fixed
spread and is not issued by an asset backed commercial paper conduit or
structured investment vehicle; and

 

16



--------------------------------------------------------------------------------

(d) securities of money market funds which have as one of their objectives the
maintenance of a constant net asset value and which are rated the highest
applicable rating category by S&P and Moody’s.

“Permitted Liens” means either of the following: (a) Liens for taxes and
assessments which are not yet due and payable or the validity of which are being
contested in good faith by appropriate legal proceedings and with respect to
which the applicable Seller or the Borrower is maintaining adequate reserves in
accordance with GAAP and (b) Liens arising in connection with this Agreement and
the other Facility Documents.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, limited partnership, joint stock company,
trust, unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.

“Potential Facility Termination Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute a Facility Termination
Event.

“Prepayment Fee” is defined in Section 2.06(d) of this Agreement.

“Property” means the real property, including the improvements thereon, or the
personal property (tangible and intangible) which are encumbered pursuant to a
Securitization Trust Asset.

“Pro Rata Share” means, with respect to a Lender at any time, a fraction
(expressed as a percentage), the numerator of which is such Lender’s Commitment
at such time and the denominator of which is the sum of the Commitments at such
time or, if the Commitments have terminated and are no longer in effect at such
time, a fraction (expressed as a percentage), the numerator of which is such
Lender’s Outstanding Loan Amount at such time and the denominator of which is
the Aggregate Loan Amount at such time.

“Protective Advance” means an advance by a Seller pursuant to the terms of a
Servicing Agreement of fees, costs or expenses to inspect, protect, preserve or
repair the Properties securing Securitization Trust Assets serviced by such
Seller under such Servicing Agreement that are in default or that have been
acquired through foreclosure or deed in lieu of foreclosure, including, but not
limited to, necessary legal fees and costs expended or incurred by a Seller in
connection with foreclosure, bankruptcy, eviction or litigation actions with or
involving the obligors on such Securitization Trust Assets, as well as costs to
obtain clear title to a Property, to protect the priority of the Lien created by
such Securitization Trust Asset on such Property, and to dispose of Properties
taken through foreclosure or by deed in lieu thereof or other similar action.

“Protective Advance Trigger Event” means, as of any date of determination,
(i) the Protective Advance WALP on such date exceeds 25 months or (ii) the
Protective Advance WAMO on such date exceeds 28 months.

“Protective Advance WALP” means, as of the end of a Collection Period, with
respect to all Transferred Receivables that are Eligible Receivables and relate
to Protective Advances that were repaid in full during the preceding six
(6) Collection Periods, the six (6) month rolling average of the number of
Collection Periods (expressed in months and weighted by the aggregate
Receivables Balance of all such Receivables) from the respective dates such
Receivables were advanced by the applicable Seller to the dates that the
Securitization Trust Assets relating to such Receivables were repaid in full,
whether as the result of liquidation or otherwise.

 

17



--------------------------------------------------------------------------------

“Protective Advance WAMO” means, as of the end of a Collection Period, with
respect to all Transferred Receivables that are Eligible Receivables and relate
to Protective Advances, the period (expressed in months and weighted by the
aggregate Receivables Balance of all such Receivables) from the respective dates
the related Advances were made or acquired by the applicable Seller to the end
of the preceding Collection Period.

“Purchase Agreement” means each Purchase and Sale Agreement, dated as of the
Original Closing Date, between a Seller, as seller, and the Borrower, as buyer,
as amended, restated, supplemented or otherwise modified from time to time.

“Purchase Price” means, with respect to any Receivable on any date, an amount
equal to the product of (a) the applicable Advance Rate with respect to such
Receivable on such date and (b) the Receivables Balance of such Receivable on
such date.

“Receivable” means the right to reimbursement from a Securitization Trust for a
Delinquency Advance or a Protective Advance not theretofore reimbursed and all
rights to enforce payment of such obligation under the related Servicing
Agreement.

“Receivables Balance” means, as of any date of determination with respect to a
Receivable, the outstanding unreimbursed amount of such Receivable. For purposes
of determining the Borrowing Base, a Receivable shall be deemed unreimbursed
until the cash reimbursement thereof is deposited into the Collection Account.

“Records” means, with respect to each Transferred Receivable, all documents and
instruments, including all books, records, files, tapes, correspondence and
other information or materials (including, without limitation, computer
programs, tapes, discs, data processing software and rights) relating to such
Transferred Receivable, the related Servicing Agreements and the Securitization
Trust Assets being serviced thereunder, including, without limitation, all
reports and Securitization Trust Asset information relating to (i) such
Transferred Receivable and (ii) the Securitization Trust Asset and Servicing
Agreement with respect to which such Transferred Receivable relates, in each
case, whether delivered pursuant to the related Servicing Agreement or
otherwise.

“Required Lenders” means, at any time, Lenders whose Commitments are greater
than fifty percent (50.0%) of the Maximum Facility Limit at such time.

“Requirements of Law” means, for any Person, requirements arising under any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or to which such Person is
subject, whether federal, state or local (including, without limitation, usury
laws, the federal Truth in Lending Act and Regulation Z and Regulation B of the
Board of Governors of the Federal Reserve System).

“Reserve Account” means the account established pursuant to Section 2.09(a) of
this Agreement as the reserve account in the name of the Borrower.

“Reserve Account Balance” means, on any Settlement Date for the immediately
preceding Settlement Period, an amount equal to the balance in the Reserve
Account on such date after giving effect to any withdrawals from or deposits
into the Reserve Account on such date excluding any income from the investment
of funds in the Reserve Account (including accrued discount realized on
liquidation of any Permitted Investment purchased at a discount).

 

18



--------------------------------------------------------------------------------

“Reserve Account Requirement” means, for any Settlement Date, if the aggregate
Receivables Balances of all Transferred Receivables that are classified as
“collect and remit” for which the related Securitization Trust is identified on
Schedule XI hereto exceeds the product of (x) 85.0% and (y) the Aggregate
Receivables Balance on such date, an amount equal to greater of (i) $500,000 and
(ii) an amount equal to the average Interest during the three (3) immediately
preceding Interest Periods.

“Responsible Officer” means, with respect to any Person, the President, any
Executive Vice President, any Senior Vice President, the Treasurer, or any other
officer of such Person customarily performing functions similar to those
performed by any of the above-designated officers and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Rolling Three Month Reimbursement Percentage” means, on any Monthly Reporting
Date, a fraction (expressed as a percentage), the numerator of which is an
amount equal to the Collections received during the three immediately preceding
Monthly Periods and the denominator of which is an amount equal to the average
Aggregate Receivables Balance during the three immediately preceding Monthly
Periods.

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, and its successors.

“Sale Notice” has the meaning set forth in Section 2.01(c) of each Purchase
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Schedule of Receivables” means, on any date, an electronic file listing
(a) with respect to Pool Level Securitization Trusts, by Securitization Trust,
the aggregate Receivables Balance as of the beginning of the most recently ended
Collection Period, the aggregate Collections for such Collection Period, the
aggregate Delinquency Advances and Protective Advances made in the current
Monthly Period, the amount funded by the Borrower, the ending aggregate
Receivables Balance and the applicable Advance Rates; and (b) with respect to
the Loan Level Securitization Trusts, by loan number, the aggregate Receivables
Balance as of the beginning of the most recently ended Collection Period, the
aggregate Collections for such Collection Period, the aggregate Receivables
Balances of all Nonrecoverable Advances during such Collection Period, the
aggregate Delinquency Advances and Protective Advances made in the current
Monthly Period, the amount funded by the Borrower, the ending aggregate
Receivables Balance and the applicable Advance Rates.

“Scheduled Termination Date” means July 31, 2015.

“Secured Party” means each Lender and the Agent and “Secured Parties” means,
collectively, all of the foregoing.

 

19



--------------------------------------------------------------------------------

“Securitization Trust” each real estate mortgage investment conduit or other
trust described on Schedule VIII through Schedule X, as such schedules may be
supplemented or amended from time to time with the written consent of the Agent.

“Securitization Trust Assets” means, with respect to a Securitization Trust, the
pool of home equity loan contracts, home improvement contracts, manufactured
housing loan contracts, installment sale or loan contracts and related
promissory notes and mortgages constituting part of the corpus of such
Securitization Trust and “Securitization Trust Asset” means any one of the
foregoing.

“Securitization Trust Collection Account” means, with respect to a Servicing
Agreement, the account established in connection therewith from which a Seller,
in its capacity as “Servicer” thereunder is entitled to make withdrawals of
previously unreimbursed Advances.

“Securitization Trust Termination Event” means, with respect to a Securitization
Trust, any of the following events: (i) the receipt by a Seller of a Servicer
Termination Notice with respect to such Securitization Trust or (ii) the
resignation of a Seller as servicer with respect to such Securitization Trust.

“Securitization Trustee” means the trustee or indenture trustee appointed under
a Servicing Agreement in connection with a Securitization Trust.

“Seller” means each of Green Tree Servicing LLC, Green Tree HE/HI LLC and Green
Tree MH LLC, in its capacity as “Seller” under a Purchase Agreement.

“Servicer Termination Event” means, with respect to any Servicing Agreement, the
occurrence of any event or condition that permits any Person to terminate a
Seller as servicer thereunder.

“Servicer Termination Notice” means any written notice received by a Seller
pursuant to a Servicing Agreement terminating its rights and obligations as
“servicer” thereunder.

“Servicing Agreement” means each pooling and servicing agreement, securitization
servicing agreement, sale and servicing agreement, servicing agreement, transfer
and servicing agreement, sub-servicing agreement, trust agreement, indenture and
other agreement howsoever denominated pursuant to which a Seller services or
advances on Securitization Trust Assets, the related Securitization Trust is
formed or the servicing of the Securitization Trust Assets in the related
Securitization Trust is governed, each as amended, restated, modified or
supplemented from time to time.

“Servicing Procedures” means the written policies, procedures and guidelines of
the Sellers, specifically including underwriting, valuation and documentation
guidelines, portfolio management policies and procedures and appraising,
renewal, extension, modification, non-accrual and charge-off policies with
respect to the origination, funding and servicing of the Receivables, as
provided to the Agent prior to the Effective Date, together with such changes
and modifications thereto from time to time.

“Settlement Date” means the 28th day of each Monthly Period, or, if such day is
not a Business Day, the next succeeding Business Day, commencing on May 28,
2012.

“Settlement Period” means each Monthly Period.

“Stop Advance Criteria” means the policies and procedures of the Sellers
governing the cessation of making Delinquency Advances and/or Protective
Advances with respect to Securitization Trust Assets (as attached as an exhibit
to the Officer’s Certificate of each related Seller dated as of the Original
Closing Date), as amended, supplemented or otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which Securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned or controlled by such
Person, one or more of the other subsidiaries of such Person or any combination
thereof.

“Tangible Net Worth” means, on any date of determination with respect to any
Person, the excess of such Person’s total assets (net of goodwill and intangible
assets) on such date over such Person’s total liabilities on such date, in each
case, calculated in accordance with GAAP.

“Taxes” is defined in Section 2.13(a) of this Agreement.

“Termination Date” means the earliest to occur of (i) the Scheduled Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 8.01 or 8.02 of this Agreement and (iii) the Business Day
which the Borrower designates as the Termination Date by notice to the Agent,
the Calculation Agent and the Verification Agent at least thirty (30) days prior
to such Business Day; provided that the fees described in Section 2.06(d) are
paid by the Borrower.

“Transferred Assets” means, at any time, the Transferred Receivables, all
Collections with respect thereto and other proceeds thereof.

“Transferred Receivables” means, at any time, all outstanding Receivables
acquired by the Borrower from the Sellers pursuant to the Purchase Agreements.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“United States” and “U.S.” means the United States of America, its territories
and provinces, any state of the United States and the District of Columbia.

“Unused Fee” is defined in Section 2.06(c) of this Agreement.

“Verification Agent” is defined in the preamble to this Agreement.

“Verification Agent Fee” means the fee payable to the Verification Agent in
accordance with the Verification Agent Letter.

“Verification Agent Letter” means that certain Verification Agent Fee Letter,
dated as of February 1, 2010, between Borrower and Wells Fargo, in form and
substance satisfactory to the Agent.

“WALP” or “Weighted Average Liquidation Period” means, as of the end of a
Collection Period, with respect to all Transferred Receivables that were repaid
in full during the preceding six (6) Collection Periods, the six (6) month
rolling average of the number of Collection Periods (expressed in months and
weighted by the aggregate Receivables Balance of all such Receivables) from the
respective dates the related Advances were made by the applicable Seller to the
dates that the Securitization Trust Assets relating to such Receivables were
repaid in full, whether as the result of liquidation or otherwise.

 

21



--------------------------------------------------------------------------------

“WAMO” or “Weighted Average Months Outstanding” means, as of the end of a
Collection Period, with respect to all Transferred Receivables that are Eligible
Receivables, the period (expressed in months and weighted by the aggregate
Receivables Balance of all such Receivables) from the respective dates the
related Advances were made or acquired by the applicable Seller to the end of
the preceding Collection Period.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association and its successors.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, and its successors.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.04. Rules of Construction. Unless the context otherwise clearly
requires:

(a) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(c) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(d) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modification set
forth herein);

(e) any reference herein to any Person, or to any Person in a specified
capacity, shall be construed to include such Person’s successors and assigns or
such Person’s successors in such capacity, as the case may be; and

(f) the words “herein,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, clause or other
subdivision.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

SECTION 2.01. The Loans.

(a) On the Effective Date and from time to time on each Borrowing Date during
the period from the Effective Date through the Business Day immediately
preceding the Termination Date,

 

22



--------------------------------------------------------------------------------

subject to the terms and conditions set forth in this Agreement, and in reliance
on the covenants, representations and agreements set forth herein, each Lender
shall make loans to the Borrower (each such loan a “Loan” and collectively, the
“Loans”) on a revolving basis; provided, however, that under no circumstances
shall any Lender fund any Loan if, after giving effect to such Loan, (i) the
Outstanding Loan Amount of such Lender shall exceed its Commitment or (ii) the
Aggregate Loan Amount would exceed the lesser of (A) the Maximum Facility Limit
in effect at such time and (B) the Borrowing Base in effect at such time.

(b) Each Borrowing shall consist of Loans having the same Interest Period and
made on the same day by each of the Lenders in accordance with its respective
Pro Rata Share. There shall be no more than seven (7) Borrowing Dates during any
calendar month. Subject to the foregoing and to the limitations set forth in
Section 3.02, the Borrower may borrow, repay and reborrow the Loans hereunder.

(c) Without limiting any other provision of this Agreement, the obligation of
any Lender to fund a Loan on the Initial Loan Date or any Borrowing Date is
subject to the satisfaction of the conditions precedent set forth in Article III
hereof.

SECTION 2.02. Notes. The Loans funded by each Lender pursuant to this Article II
shall be evidenced by a separate promissory note substantially in the form set
forth in Exhibit A hereto (individually, a “Note” and, collectively, the
“Notes”), duly executed and delivered by the Borrower and payable to the order
of such Lender and in a maximum principal amount equal to such Lender’s
Commitment hereunder. Each Lender shall record in its records the date and
amount of each Loan to the Borrower and each repayment thereof. The information
so recorded shall be rebuttable presumptive evidence of the accuracy thereof.
The failure to so record, in the absence of manifest error, any such information
or any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder or under the Notes to
pay the principal of all Loans, together with interest accruing thereon.

SECTION 2.03. Making the Loans; Purchases of Receivables.

(a) Borrowing Notice. Each Loan shall be made on a Borrowing Date upon delivery
to the Agent, the Calculation Agent, the Verification Agent and the Lenders of a
Borrowing Notice not later than 2:00 p.m. (New York City time) on the second
Business Day preceding the proposed Borrowing Date. Each Borrowing Notice shall
be irrevocable and binding on the Borrower.

(b) Disbursement of Funds. Subject to and upon the terms and conditions set
forth in Section 3.02 hereof, on the Borrowing Date specified in each Borrowing
Notice, each Lender shall make available to the Calculation Agent not later than
1:00 p.m. (New York City time), in immediately available funds an amount equal
its Pro Rata Share of the Loans to be made on such Borrowing Date. After receipt
by the Calculation Agent of the proceeds of the applicable Loans, the
Calculation Agent will transfer such funds to the Borrower’s Account on the
applicable Borrowing Date not later than 2:00 p.m. (New York City time).

(c) Purchase of Additional Receivables. On each Borrowing Date, the Calculation
Agent (on behalf of and at the direction of the Borrower) will cause to be
deposited into the Borrower’s Account an amount equal to the Purchase Price with
respect to the Additional Receivables to be acquired by the Borrower on such
Borrowing Date from the applicable Seller(s) by withdrawing an amount from the
Collection Account up to the Excess Amount and, to the extent that the Excess
Amount is insufficient to pay such Purchase Price, the Borrower will pay to the
applicable Sellers such Purchase Price out of a combination of such amount drawn
from the Collection Account together with the proceeds of the amount of the
Loans funded by the Lenders on such Borrowing Date. On each Borrowing Date,
subject to

 

23



--------------------------------------------------------------------------------

Section 3.02 and pursuant to the Borrowing Notice, the Calculation Agent shall
withdraw from the Borrower’s Account and pay to the Sellers the Purchase Price
for the Additional Receivables to be acquired by the Borrower on such date. On
each Settlement Date, if any amounts set forth in Sections 2.08(b)(i) through
2.08(b)(v) remain unpaid after allocation of all Collections on such Settlement
Date and prior to the use of funds from the Reserve Account, the funds in the
Borrower’s Account shall be allocated by the Calculation Agent in accordance
with Sections 2.08(b)(i) through 2.08(b)(v) to the extent of such unpaid
amounts. Funds in the Borrower’s Account may only be used to purchase Additional
Receivables or to fund shortfalls in the Collection Account, each as described
in this paragraph.

(d) Defaulting Lenders; Several Obligations. Unless the Agent shall have been
notified by any Lender that it does not intend to make available to the Agent,
its Pro Rata Share of the requested Borrowing on a Borrowing Date, the Agent may
assume that each Lender has made its Pro Rata Share of the requested Borrowing
available to the Agent on such Borrowing Date and the Agent, in its sole
discretion, may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such corresponding amount is not made
available to the Agent by any Lender and the Agent has made such amount
available to the Borrower, the Agent shall be entitled to recover such
corresponding amount on demand from such defaulting Lender. The Agent shall also
be entitled to recover from such defaulting Lender interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent, at a rate per annum equal to the
Base Rate. The failure of any Lender to make the Loans to be made by it as part
of any Borrowing hereunder shall not relieve any other Lender of its obligation
hereunder to make a Loan on the related Borrowing Date; provided, that no Lender
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender on the related Borrowing Date.

SECTION 2.04. Reduction of the Maximum Facility Limit. Subject to
Section 2.06(d), the Borrower may, from time to time upon at least thirty
(30) days’ (or such lesser number of days agreed to by the Agent) prior written
notice to the Agent, the Calculation Agent and the Verification Agent, reduce
the Maximum Facility Limit, provided, that, after giving effect to any such
reduction, the Aggregate Loan Amount shall not exceed the Maximum Facility
Limit. Promptly following its receipt of any such notice, the Calculation Agent
shall deliver written notice to each Lender of such reduction. Contemporaneously
with any such reduction in the Maximum Facility Limit, the Commitment of each
Lender shall be reduced by an amount equal to the product of its Pro Rata Share
and the amount by which the Maximum Facility Limit was reduced (unless all of
the Lenders agree in writing to a different allocation of such reduction). Any
such reduction shall be permanent.

SECTION 2.05. Principal Payments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay the Aggregate Loan Amount, in whole or in part, without
penalty or premium except as set forth in Section 2.06(d), in accordance with
the priority of payments set forth in Section 2.08(b)(ix) hereof, upon at least
two (2) Business Days’ prior written notice to the Agent, the Calculation Agent,
the Verification Agent and each Lender, which notice shall specify the proposed
prepayment date and the amount of such prepayment; provided, that any partial
prepayment shall be in a principal amount equal to $1,000,000 or any integral
multiple of $100,000 in excess thereof. Unless otherwise agreed by all of the
Lenders, each Lender shall be entitled to receive its Pro Rata Share of any such
prepayment. If any such notice is given, the amount specified in such notice
shall be presumed correct absent manifest error and shall be due and payable on
the date specified therein. Each notice of prepayment shall be irrevocable and
binding on the Borrower.

 

24



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. At any time that the Aggregate Loan Amount exceeds
the lesser of (i) the Maximum Facility Limit and (ii) the Borrowing Base, the
Borrower shall prepay the Aggregate Loan Amount to the extent necessary to
eliminate such excess. Each Lender shall be entitled to receive its Pro Rata
Share of any such prepayment, unless such prepayment is required to be made to a
specific Lender to ensure that its Outstanding Loan Amount is not greater than
its Pro Rata Share of the Aggregate Loan Amount, in which case, such prepayment
shall be made first to such Lender.

(c) Repayment of Loans. The Aggregate Loan Amount shall be due and payable in
full by the Borrower on the Termination Date.

SECTION 2.06. Interest and Fees.

(a) Interest. Interest shall be due and payable by the Borrower on each
Settlement Date and the Final Collection Date. Not later than 3:00 p.m. (New
York City time) on the third Business Day preceding each Settlement Date,
(i) each Lender shall notify the Agent, the Calculation Agent and the
Verification Agent as to the amount of Interest due and payable on the
immediately succeeding Settlement Date and (ii) the Calculation Agent shall
notify the Borrower and the Administrator as to the amount of Interest due and
payable on the next succeeding Settlement Date.

(b) [Reserved]

(c) Unused Fee. On each Settlement Date during the period commencing on the
Original Closing Date until (and including) the Final Collection Date, the
Borrower shall pay to each Lender an unused fee (the “Unused Fee”) in an amount
equal to the product of (a) the excess, if any, of (i) the Commitment of such
Lender over (ii) the daily average Outstanding Loan Amount of the Loans funded
by such Lender during the related Interest Period, and (b) a per annum rate
equal to 0.50%, calculated on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed.

(d) Facility Reduction Fee; Prepayment Fee. In the event that the Borrower shall
permanently reduce the Maximum Facility Limit, the Borrower shall pay to the
Calculation Agent, for the account of the Lenders, a facility reduction fee (the
“Facility Reduction Fee”) in an amount equal to (i) if such reduction occurs on
or prior to the first anniversary of the Effective Date, the product of 2.0% and
the difference between the Maximum Facility Limit prior to such reduction and
the Maximum Facility Limit following the reduction; (ii) if such reduction
occurs after the first anniversary of the Effective Date but not later than the
second anniversary of the Effective Date, the product of 1.0% and the difference
between the Maximum Facility Limit prior to such reduction and the Maximum
Facility Limit following the reduction or (iii) if such reduction occurs after
the second anniversary of the Effective Date but prior to the date that is 90
days prior to the Scheduled Termination Date, the product of 0.5% and the
difference between the Maximum Facility Limit prior to such reduction and the
Maximum Facility Limit following the reduction. Notwithstanding the foregoing,
if the Borrower permanently reduces the Maximum Facility Limit to zero and
terminates the Commitments in connection with a refinancing of the Facility or a
securitization transaction involving substantially all of the Collateral and all
of the Lenders participate in such refinancing or securitization, then no
Facility Reduction Fee shall apply.

In the event that in connection with a securitization transaction involving all
or any portion of the Collateral the Borrower makes a prepayment such that the
Aggregate Loan Amount is reduced below $20,000,000, the Borrower shall pay to
the Agent, for the account of the Lenders, a prepayment fee (the “Prepayment
Fee”) in an amount equal to (i) if such prepayment occurs on or prior to the
first anniversary of the Effective Date, the product of 2.0% and the difference
between the Aggregate Loan Amount prior to such prepayment and the Aggregate
Loan Amount following the prepayment; (ii) if

 

25



--------------------------------------------------------------------------------

such prepayment occurs after the first anniversary of the Effective Date but not
later than the second anniversary of the Effective Date, the product of 1.0% and
the difference between the Aggregate Loan Amount prior to such prepayment and
the Aggregate Loan Amount following the prepayment or (iii) if such prepayment
occurs after the second anniversary of the Effective Date but prior to the date
that is 90 days prior to the Scheduled Termination Date, the product of 0.5% and
the difference between the Aggregate Loan Amount prior to such prepayment and
the Aggregate Loan Amount following the prepayment.

SECTION 2.07. Payments and Computations.

(a) In General. Subject to the provisions of this Section 2.07, all payments of
principal in respect of the Loans, all payments of Interest and all payments in
respect of Unused Fees and Lender Expenses shall be made by the Borrower (or the
Administrator on behalf of the Borrower) to the Calculation Agent for
distribution to the Lenders. All such payments shall be made before 2:00 p.m.
(New York City time) on the respective due dates in federal or other funds
immediately available by that time of day and at an account designated by the
Calculation Agent. Funds received after 2:00 p.m. (New York City time) shall be
treated for all purposes as having been received by the Calculation Agent on the
Business Day next following the date of receipt of such funds from the Borrower.
All payments made by the Borrower under this Agreement and the Notes shall be
without setoff, deduction or counterclaim and subject to Section 2.08(b)(ix) and
clause (5) of Section 8.02, the Borrower agrees to pay on demand any present or
future stamp or documentary taxes or any other taxes, levies, imposts, duties,
charges or fees which arise from payment made hereunder or under the Notes or
from the execution or delivery or otherwise with respect to this Agreement or
the Notes. All computations of Interest and Unused Fees hereunder shall be made
on the basis of a year of 360 days (or, in the case of any such computation
involving the Base Rate, 365 or 366 days, as applicable) for the actual number
of days (including the first but excluding the last day) elapsed.

(b) Business Days. If the date for any payment under this Agreement falls on a
day that is not a Business Day, then for all purposes of the Notes and this
Agreement the same shall be deemed to have fallen on either (i) the next
following Business Day, and such extension of time shall in such case be
included in the computation of payments of interest and fees or (ii) if the next
following Business Day is in another calendar month and payment is being made
with respect to a Loan that bears interest by reference to the Adjusted LIBO
Rate, then on the immediately previous Business Day.

(c) Sharing Payments. If any Lender (for purposes of this Section only, a
“Recipient”) shall obtain any payment or other recovery (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of its Outstanding Loan Amount in excess of its ratable share of
payments to which such Recipient is entitled hereunder, such Recipient shall
forthwith purchase from the other Lenders entitled to a share of such excess
payment or recovery participations in such other Lenders’ Outstanding Loan
Amounts as shall be necessary to cause such Recipient to share in such excess
payment or recovery ratably with each other Person entitled thereto; provided,
however, that if all or any portion of such excess payment or recovery is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (i) the amount of such
other Person’s required payment to (ii) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

 

26



--------------------------------------------------------------------------------

SECTION 2.08. Settlement Procedures.

(a) Deposit of Collections. The Borrower shall cause the Sellers or the
Administrator to cause each Securitization Trustee to remit all Collections to
the Collection Account no later than 2:00 p.m. (New York City time) on the
Business Day prior to each applicable Borrowing Date and to otherwise comply
with their obligations regarding Collections.

(b) Allocation of Collections. In accordance with the Calculation Agent Fee
Letter, two (2) Business Days prior to each Settlement Date, the Administrator
shall request by written notice that the Calculation Agent make certain payments
in accordance with the distribution rules set forth in this Section 2.08. The
Calculation Agent will identify any discrepancies with the Administrator to be
resolved by the Administrator. The Administrator’s determination shall be
conclusive in the absence of manifest error. If such written request is not
received by the Calculation Agent as set forth above, the Calculation Agent
shall make the distributions based solely on its own calculations. On each
Settlement Date, the Calculation Agent shall allocate and distribute the
following amounts from amounts on deposit in the Collection Account which
represent Collections received by the Collection Agent during or in respect of
the immediately preceding Settlement Period, amounts withdrawn from the
Borrower’s Account pursuant to Section 2.03(c) and amounts withdrawn from the
Reserve Account on such Settlement Date pursuant to Section 2.10(b), in the
following order of priority:

(i) first, in the following order:

(1) to the Calculation Agent, the Calculation Agent Fee due and payable on such
Settlement Date, together with any accrued and unpaid Calculation Agent Fees
from prior Interest Periods, and expenses (which are invoiced to the Agent and
the Administrator at least three (3) Business Days prior to the related
Settlement Date), with backup documentation reasonably satisfactory to the
Administrator, in an amount not greater than the amount set forth in the
Calculation Agent Fee Letter;

(2) to the Verification Agent, the Verification Agent Fee due and payable on
such Settlement Date, together with any accrued and unpaid Verification Agent
Fees from prior Interest Periods, and expenses (which are invoiced to the Agent
and the Administrator at least three (3) Business Days prior to the related
Settlement Date), with backup documentation reasonably satisfactory to the
Administrator, in an amount not greater than the amount set forth in the
Verification Agent Letter; and

(3) to the Administrator, the Administration Fee due and payable to the
Administrator on such Settlement Date, together with any accrued and unpaid
Administration Fees from prior Interest Periods;

(ii) second, to the Lenders, the accrued Unused Fees and any Lender Expenses due
and payable to the Lenders on such Settlement Date, together with any accrued
and unpaid Unused Fees and Lender Expenses from prior Interest Periods;

(iii) third, to the Lenders, the accrued Interest due and payable to the Lenders
on such Settlement Date, together with any accrued and unpaid Interest from
prior Interest Periods;

(iv) fourth, to the Reserve Account, an amount such that after giving effect to
such deposit, the Reserve Account Balance equals the Reserve Account
Requirement;

 

27



--------------------------------------------------------------------------------

(v) fifth, to the Eligible Hedge Counterparty, any net payment or termination
payment (not due to a Eligible Hedge Counterparty default pursuant to the
Interest Rate Hedge Agreement) owed to the Eligible Hedge Counterparty on such
Settlement Date to the extent not paid previously;

(vi) sixth, as directed by the Administrator on behalf of the Borrower, for
application to the purchase of a replacement Interest Rate Hedge Agreement;

(vii) seventh, to the Lenders, the following amounts:

(A) prior to the Termination Date, the amount by which the Aggregate Loan Amount
must be reduced on such Settlement Date to cure a Borrowing Base Deficit on such
date, such amount to be distributed ratably to each Lender in accordance with
its respective Pro Rata Share; or

(B) from and after the Termination Date, the Aggregate Loan Amount until the
Aggregate Loan Amount has been reduced to zero, such amount to be distributed
ratably to each Lender in accordance with its respective Pro Rata Share;

(viii) eighth, prior to the Termination Date, to make any voluntary prepayments
of the Loans as provided in Section 2.05(a), upon the direction of the Borrower;

(ix) ninth, to each applicable Person, on a pari passu basis, in payment of all
Obligations then due and payable by the Borrower hereunder to such Person on
such date under this Agreement and the other Facility Documents (other than
amounts already paid pursuant to clauses (i) through (viii) above; and

(x) tenth, to the Eligible Hedge Counterparty, any unpaid termination payment
(due to a Eligible Hedge Counterparty default pursuant to the Interest Rate
Hedge Agreement) owed to the Eligible Hedge Counterparty on such Settlement
Date; and

(xi) eleventh, so long as no Facility Termination Event or Event of Default has
occurred and is continuing, any remaining amounts shall be remitted to or at the
direction of the Borrower.

In the event of a direct conflict between the priority provisions of this
Section 2.08 and other provisions contained in any other Facility Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.08 shall control and govern.

SECTION 2.09. The Collection Account, the Borrower’s Account and the Reserve
Account.

(a) On or prior to the Closing Date, the Borrower shall establish and shall
thereafter maintain an Eligible Account in the name of the Borrower for the
purpose of receiving Collections, an Eligible Account in the name of the
Borrower for the purpose of receiving Loans and an Eligible Account in the name
of the Borrower as the reserve account. The taxpayer identification number
associated with the Collection Account, the Borrower’s Account and the Reserve
Account shall be that of the Borrower and the Borrower will report for Federal,
state and local income taxes, the income, if any, represented by the Collection
Account, the Borrower’s Account or the Reserve Account.

 

28



--------------------------------------------------------------------------------

(b) The Collection Account, the Borrower’s Account and the Reserve Account shall
be established at Wells Fargo. Wells Fargo hereby confirms that (i) it is a
national banking association and shall act as a “securities intermediary” (as
defined in Section 8-102 of the UCC) and a “bank” (as defined in Section 9-102
of the UCC) hereunder (in such capacities, the “Securities Intermediary”) with
respect to the Collection Account, the Borrower’s Account and the Reserve
Account, (ii) the account number of the Collection Account is 53226600,
(iii) the account number of the Borrower’s Account is 53226601 and (iv) the
account number of the Reserve Account is 53226602.

(c) Each of the Collection Account, the Borrower’s Account and the Reserve
Account shall be a “securities account” as defined in Section 8-501 of the UCC
and shall be maintained by the Securities Intermediary as a securities
intermediary in the name of the Borrower, subject to the lien of the Agent, for
the benefit of the Secured Parties. The Securities Intermediary shall treat the
Agent as the “entitlement holder” (within the meaning of Section 8-102(a)(7) of
the UCC) in respect of all “financial assets” (within the meaning of
Section 8-102(a)(9) of the UCC) credited to the Collection Account, the
Borrower’s Account or the Reserve Account.

(d) The Securities Intermediary hereby confirms and agrees that:

(i) the Securities Intermediary shall not change the name or account number of
the Collection Account, the Borrower’s Account or the Reserve Account without
the prior written consent of the Agent;

(ii) all securities or other property underlying any financial assets (as
hereinafter defined) credited to the Collection Account, the Borrower’s Account
or the Reserve Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or indorsed in blank or
credited to another securities account maintained in the name of the Securities
Intermediary, and in no case will any financial asset credited to the Collection
Account, the Borrower’s Account or the Reserve Account be registered in the name
of the Borrower or any other Person, payable to the order of the Borrower or
specially indorsed to the Borrower or any other Person, except to the extent the
foregoing have been specially indorsed to the Agent, for the benefit of the
Secured Parties, or in blank;

(iii) all property transferred or delivered to the Securities Intermediary
pursuant to this Agreement will be promptly credited to the Collection Account,
the Borrower’s Account or the Reserve Account in accordance with the terms
hereof;

(iv) each of the Collection Account, the Borrower’s Account and the Reserve
Account is an account to which financial assets are or may be credited, and the
Securities Intermediary shall, subject to the terms of this Agreement, treat
each of the Borrower and the Administrator as entitled to exercise the rights
that comprise any financial asset credited to each such account;

(v) the Securities Intermediary shall promptly deliver copies of all statements,
confirmations and other correspondence concerning the Collection Account, the
Borrower’s Account, the Reserve Account and/or any financial assets credited
thereto simultaneously to each of the Administrator (on behalf of the Borrower)
and the Agent at the address for each set forth on Schedule II to this
Agreement; and

(vi) notwithstanding the intent of the parties hereto, to the extent that
Collection Account, the Borrower’s Account or the Reserve Account shall be
determined to constitute a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC, each of

 

29



--------------------------------------------------------------------------------

the Collection Account, the Borrower’s Account and the Reserve Account shall be
subject to the exclusive control of the Agent, for the benefit of the Secured
Parties, and the Securities Intermediary will comply with instructions
originated by the Agent directing disposition of the funds in the Collection
Account, the Borrower’s Account or the Reserve Account without further consent
by the Borrower or any other Person; provided that, notwithstanding the
foregoing and with respect to the Borrower’s Account only, until such time as
the Securities Intermediary receives a Notice of Exclusive Control (as defined
below) the Agent hereby authorizes the Securities Intermediary to honor all
withdrawal, payment, transfer or other instructions directing disposition of the
funds in the Borrower’s Account received from the Borrower or the Administrator,
on its behalf.

(e) The Securities Intermediary hereby agrees that each item of property
(including, without limitation, any investment property, financial asset,
security, instrument or cash) credited to the Collection Account, the Borrower’s
Account or the Reserve Account shall be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the UCC.

(f) Except as otherwise set forth in Section 2.09(g) and (h), the Securities
Intermediary will comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) (“Entitlement Orders”) originated by the
Borrower or by the Administrator on behalf of the Borrower.

(g) If at any time the Securities Intermediary shall receive any Entitlement
Order from the Agent (i.e., an order directing a transfer or redemption of any
financial asset in the Collection Account, the Borrower’s Account or the Reserve
Account), or any “instruction” (within the meaning of Section 9-104 of the UCC),
originated by the Agent, the Securities Intermediary shall comply with such
Entitlement Order or instruction without further consent by the Borrower or any
other Person. Notwithstanding the foregoing, the parties hereto agree that the
Securities Intermediary will comply with the following with respect to any
Entitlement Order or instruction: (i) prior to its receipt of a Notice of
Exclusive Control (as defined below) with respect to the financial assets in the
Collection Account, the Borrower’s Account or the Reserve Account, any cash
received into the Collection Account, the Borrower’s Account or the Reserve
Account may be invested in Permitted Investments at the direction of the
Borrower or by the Administrator on behalf of the Borrower; and (ii) from and
after its receipt of a Notice of Exclusive Control (as defined below), with
respect to the financial assets in the Collection Account, the Borrower’s
Account or the Reserve Account and without further consent of the Borrower or
any other Person, any cash received into the Collection Account, the Borrower’s
Account or the Reserve Account, may be invested in Permitted Investments
selected by the Agent, for the benefit of the Secured Parties.

(h) Upon receipt by the Securities Intermediary of a written notice
substantially in the form of Exhibit F hereto (a “Notice of Exclusive Control”),
the Securities Intermediary will take all Entitlement Orders, instructions or
other directions it receives from the Agent, on behalf of the Secured Parties,
with respect to the Collection Account, the Borrower’s Account or the Reserve
Account, as applicable, without further consent by the Borrower or any other
Person, and shall cease complying with Entitlement Orders, instructions or other
directions concerning the Collection Account, the Borrower’s Account or the
Reserve Account originated by the Borrower or any other Person.

(i) In the event that the Securities Intermediary has or subsequently obtains by
agreement, by operation of law or otherwise a security interest in any of the
Collection Account, the Borrower’s Account or the Reserve Account or any
financial assets, funds, cash or other property credited thereto or any security
entitlement with respect thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interest of the
Agent, for the benefit of the Secured Parties. Notwithstanding the preceding
sentence, the financial assets, funds, cash or other

 

30



--------------------------------------------------------------------------------

property credited to any of the Collection Account, the Borrower’s Account or
the Reserve Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Agent, for the benefit of
the Secured Parties (except that the Securities Intermediary may set-off (i) all
amounts due to the Securities Intermediary in respect of customary fees and
expenses for the routine maintenance and operation of the Collection Account,
the Borrower’s Account and the Reserve Account, and (ii) the face amount of any
checks that have been credited to the Collection Account, the Borrower’s Account
or the Reserve Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

(j) Regardless of any provision in any other agreement, for purposes of the UCC,
New York shall be deemed to be the “bank’s jurisdiction” (within the meaning of
Section 9-304 of the UCC) and the “security intermediary’s jurisdiction” (within
the meaning of Section 8-110 of the UCC).

(k) Upon the occurrence and during the continuation of a Facility Termination
Event or an Event of Default, the Agent (with the prior consent of the Required
Lenders) shall have the right at any time to assume exclusive control over the
Collection Account, the Borrower’s Account and the Reserve Account by delivering
a Notice of Exclusive Control to the Account Bank and direct the Account Bank to
remit funds from time to time on deposit in the Collection Account, the
Borrower’s Account and the Reserve Account to an account designated by the
Agent.

(l) None of the Securities Intermediary, the Calculation Agent or the
Verification Agent or any director, officer, employee or agent of the Securities
Intermediary, the Calculation Agent or the Verification Agent shall be under any
liability to any party hereto for any action taken, or not taken, in good faith
pursuant to this Agreement or any other Facility Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Securities Intermediary against any liability to any party hereto which would
otherwise be imposed by reason of the Securities Intermediary’s willful
misconduct, bad faith or negligence in the performance of its obligations or
duties hereunder. The Securities Intermediary, the Calculation Agent, the
Verification Agent and any director, officer, employee or agent of the
Securities Intermediary may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any Person respecting
any matters arising hereunder. The Securities Intermediary, the Calculation
Agent and the Verification Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of such document. The Borrower and
the Administrator shall indemnify the Securities Intermediary, the Calculation
Agent and the Verification Agent for and hold it harmless against any loss,
liability or expense arising out of or in connection with this Agreement and
carrying out it duties hereunder, including the costs and expenses of defending
itself against any claim of liability, except in those cases where the
Securities Intermediary, the Calculation Agent or the Verification Agent has
been guilty of bad faith, negligence or willful misconduct. The foregoing
indemnification shall survive any termination of this Agreement or the
resignation or removal of the Securities Intermediary.

SECTION 2.10. Operation of the Reserve Account.

(a) On the Effective Date, the Borrower shall make a deposit to the Reserve
Account in an amount equal to the Reserve Account Requirement out of the
proceeds of the initial Borrowing. Thereafter, the Reserve Account shall be
funded pursuant to the collection allocation provisions of Section 2.08(b)(iv).

(b) On each Settlement Date, if any amounts set forth in Sections 2.08(b)(ii) or
2.08(b)(iii) remain unpaid after allocation of all Collections on such
Settlement Date, (A) the funds in the Reserve Account shall be allocated by the
Calculation Agent in accordance with Sections 2.08(b)(ii) and 2.08(b)(iii) to
the extent of such unpaid amounts and (B) if, after giving effect to all
transactions occurring on a Settlement Date, the Reserve Account Balance exceeds
the Reserve Account Requirement

 

31



--------------------------------------------------------------------------------

and no Facility Termination Event, Potential Facility Termination Event, Event
of Default or Default shall have occurred and be continuing, such excess shall
be paid out of the Reserve Account and remitted to the Borrower.

(c) On the Final Collection Date, the Borrower (or the Administrator on behalf
of the Borrower) shall direct the Calculation Agent to, and the Calculation
Agent shall, withdraw all funds then on deposit in the Reserve Account and
distribute such funds to or at the direction of the Borrower.

SECTION 2.11. Interest Protection.

(a) If due to either: (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the Original
Closing Date or (ii) the compliance by any Affected Party with any directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) imposed after the Original Closing Date; (1) there
shall be an increase in the cost to such Affected Party of funding or
maintaining any Loan which accrues Interest at the Adjusted LIBO Rate or of
extending a commitment in respect thereof, or (2) such Affected Party shall be
required to make a payment calculated by reference to any Loan which accrues
Interest at the Adjusted LIBO Rate funded by it or Interest received by it, then
the Borrower shall after receipt of the certificate described in
Section 2.11(b), pay such Affected Party, that portion of such increased costs
incurred, amounts not received or required payment made or to be made, which
such Affected Party reasonably determines is attributable to funding and
maintaining, or extending a commitment to fund, any Loan which accrues Interest
at the Adjusted LIBO Rate.

(b) Each Affected Party will promptly notify the Borrower and the Agent of any
event of which it has knowledge, occurring after the Original Closing Date,
which will entitle any Affected Party to compensation pursuant to
Section 2.11(a). Following receipt of such notice, Borrower agrees to pay such
Affected Party on demand the specified amount payable within 90 days after
presentation by such Affected Party of a statement of the amount and describing
in reasonable detail such increased costs incurred, amounts not received or
receivable or required payment made or to be made (including the calculation
thereof) which statement shall be conclusive in the absence of manifest error.
Each Affected Party will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Affected Party, be otherwise
disadvantageous to it. In determining the amount of such compensation, such
Affected Party may use any reasonable averaging and attribution methods.

SECTION 2.12. Increased Capital.

If, after the Original Closing Date, an Affected Party determines that (i) the
introduction of or any change in or in the interpretation by any Official Body
of any law or regulation, (ii) compliance by any Affected Party with any new or
changed directive or request from any central bank or other Official Body
(whether or not having the force of law), or (iii) any change in any accounting
guideline by an accounting board or authority (whether or not part of a
government or instrumentality thereof) which is responsible for the
establishment of or interpretation of national or international accounting
principles (in each case whether foreign or domestic), affects or would affect
the amount of capital required or expected to be maintained by such Affected
Party or such Affected Party reasonably determines that the amount of such
capital is increased by or based upon the existence of any Lender’s agreement to
make or maintain Loans hereunder and other similar agreements or facilities and
such event would have the effect of reducing the rate of return on capital of
such Affected Party by an amount deemed by such Affected Party to be material,
then such Affected Party may notify the Borrower thereof. Following receipt of
such notice, Borrower agrees to pay such Affected Party on demand the specified
amount payable within thirty

 

32



--------------------------------------------------------------------------------

(30) days after presentation by such Affected Party of a statement in the amount
and setting forth in reasonable detail such Affected Party’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Affected Party may use any reasonable averaging and attribution methods.

SECTION 2.13. Taxes.

(a) Except to the extent required by applicable law, any and all payments and
deposits required to be made hereunder or under any instrument delivered
hereunder by the Borrower hereunder shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (collectively,
“Taxes”), except for net income taxes that are imposed by the United States and
franchise taxes, gross receipts taxes imposed in lieu of income taxes, and net
income taxes that are imposed on such Affected Party by the state or foreign
jurisdiction under the laws of which such Affected Party is organized or any
political subdivision thereof (collectively, “Excluded Taxes”). If the Borrower
shall be required by law to make any such deduction, (i) the Borrower shall,
except in the case of any deduction on account of Excluded Taxes, make an
additional payment to such Affected Party, in an amount sufficient so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13), such Affected Party receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower (or the Administrator, on its behalf) shall make such
deductions and (iii) the Borrower (or the Administrator, on its behalf) shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes or similar levies which
arise from any payment made hereunder or under any instrument delivered
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any instrument delivered hereunder.

(c) Each Affected Party which is not organized under the laws of the United
States or any State thereof shall, on or prior to the date that such Affected
Party becomes a party to or obtains rights under this Agreement, and prior to
any payment being made by the Borrower to such Affected Party, deliver to the
Borrower (i) two duly completed and executed copies of the IRS Form W-8 BEN or
W-8 ECI (or any successor form) as applicable; and (ii) such other forms or
certificates as may be required under the laws of any applicable jurisdiction
(on or before the date that any such form expires or becomes obsolete), in order
to permit the Borrower to make payments to, and deposit funds to or for the
account of, such Affected Party hereunder and under the other Facility Documents
without any deduction or withholding for or on account of any tax. Each such
Affected Party shall submit to the Borrower (with copies to the Agent) two
updated, completed, and duly executed versions of: (i) all forms referred to in
the previous sentence upon the expiry of, or the occurrence of any event
requiring a change in, the most recent form previously delivered by it to the
Borrower or the substitution of such form; and (ii) such extensions or renewals
thereof as may reasonably be requested by the Borrower.

(d) If the Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required in accordance with the terms of this Agreement, then, the Agent, in its
sole discretion and without prior notice to the Borrower, may do any or all of
the following: (a) make payment of the same or any part thereof or (b) set up
such reserves against the Borrowing Base or the Maximum Facility Amount as the
Agent deems necessary to protect the Lenders from the exposure created by such
failure. Any such amounts paid by the Agent shall constitute Lender Expenses and
any such payments shall not

 

33



--------------------------------------------------------------------------------

constitute an agreement by any Lender to make similar payments in the future or
a waiver of any Event of Default under this Agreement. No Lender need inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

SECTION 2.14. Interest Rate Hedge Agreements.

(a) From the date hereof until the Final Collection Date, the Borrower shall at
all times maintain one or more Interest Rate Hedge Agreements with Eligible
Hedge Counterparties which are interest rate caps with aggregate notional
amounts not less than eighty percent (80.0%) of the Aggregate Loan Amount and
such other terms as are acceptable to the Required Lenders. The current Interest
Rate Hedge Agreement, dated as of June 30, 2010, is attached as Schedule VII
hereto. No later than thirty (30) days following the date hereof, the Borrower
will enter into an Interest Rate Hedge Agreement with a “strike price” of 4.00%
effective until the second anniversary of the date hereof. Prior to the one year
anniversary of the date hereof, the Borrower will enter into an Interest Rate
Hedge Agreement with a strike price of 4.00% to remain effective from May 2,
2014 until the Scheduled Termination Date. The Borrower shall instruct all Hedge
Providers to remit all payments under the Interest Rate Hedge Agreements to the
Collection Account by wire transfer of immediately available funds. The Borrower
shall provide copies of all confirmations under each Interest Rate Hedge
Agreement to the Agent, the Calculation Agent and the Verification Agent. The
Borrower shall not consent to any amendment, modification or waiver of the terms
of any Interest Rate Hedge Agreement without the prior written consent of the
Agent.

(b) If, at any time, the long-term senior unsecured debt of a Hedge Provider is
rated “A-” from S&P or “A3” from Moody’s or the long-term senior unsecured debt
rating of a Hedge Provider is suspended or withdrawn by either S&P or Moody’s,
the Borrower shall (i) cause such Hedge Provider within 30 days to collateralize
its obligations with cash, a letter of credit or pursuant to a collateral
agreement acceptable to the Agent or (ii) replace the Interest Rate Hedge
Agreement with a replacement Interest Rate Hedge Agreement with a substitute
Hedge Provider which is an Eligible Hedge Counterparty on the same terms as the
original Interest Rate Hedge Agreement or else with such modifications as
approved by the Agent.

(c) If, at any time, the long-term senior unsecured debt of a Hedge Provider is
rated “BBB+” or below from S&P or “Baa1” or below from Moody’s, or if the
long-term senior unsecured debt rating of a Hedge Provider is suspended or
withdrawn by either S&P or Moody’s, the Borrower will, at its own expense,
within 30 days of the occurrence of such downgrade, suspension or withdrawal,
provide written notice to the Calculation Agent and the Verification Agent of
such suspension or withdrawal and replace the Interest Rate Hedge Agreement with
a replacement Interest Rate Hedge Agreement with a substitute Hedge Provider
which is an Eligible Hedge Counterparty on the same terms as the original
Interest Rate Hedge Agreement or else with such modifications as approved by the
Agent.

SECTION 2.15. Permitted Sales; Release of Lien. With the prior written consent
of the Agent, the Borrower may sell or otherwise transfer Transferred
Receivables from time to time (a “Permitted Sale”; provided, that (i) after
giving effect to any such Permitted Sale, no Facility Termination Event, Event
of Default or Default shall occur or be continuing, (ii) the Transferred
Receivables subject to any such Permitted Sales during any calendar year shall
have aggregate Receivables Balances of not more than five percent (5.0%) of the
aggregate Receivables Balances of all Transferred Receivables as of the
beginning of such calendar year and (iii) no such Permitted Sale shall be for
the primary purpose of recognizing gains or decreasing losses resulting from
market value changes.

 

34



--------------------------------------------------------------------------------

SECTION 2.16. Power of Attorney. The Borrower hereby irrevocably makes,
constitutes, and appoints the Agent (and any of the Agent’s officers, employees,
or agents designated by Agent) as such Person’s true and lawful attorney, with
power to (a) if such Person refuses to, or fails timely to execute and deliver
any of the documents described in Section 7.03, sign the name of the Borrower on
any of the documents described in Section 7.03, (b) at any time that a Facility
Termination Event or an Event of Default has occurred and is continuing, sign
the Borrower’s name on any invoice or bill of lading relating to the Collateral,
drafts against Account debtors, or notices to Account debtors, (c) send requests
or make telephone inquiries for verification of the Borrower’s Accounts,
(d) endorse the Borrower’s name on any of its payment items (including all of
its Collections) that may come into the Agent’s possession, (e) at any time that
a Facility Termination Event or an Event of Default has occurred and is
continuing, (i) make, settle, and adjust all claims under the Borrower’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, (ii) take control, in any manner, of any item of
payment or proceeds relating to any Collateral, (iii) prepare, file, and sign
the Borrower’s name to a proof of claim in bankruptcy or similar document
against any Account debtor, or to any notice of lien, assignment, or
satisfaction of lien or similar document in connection with any of the
Collateral, (iv) receive, open and dispose of all mail addressed to the
Borrower, and notify postal authorities to change the address for delivery
thereof to such address as the Agent may designate, (v) use the information
recorded on or contained in any data processing equipment, computer hardware and
software relating to the Collateral, subject to any limitations set forth in the
applicable licenses and (vi) make, settle and adjust disputes and claims
respecting the Borrower’s Accounts, chattel paper, or general intangibles
directly with Account debtors, for amounts and upon terms that the Agent
determines to be reasonable, in the Agent’s Permitted Discretion, and the Agent
may cause to be executed and delivered any documents and releases that the Agent
determines to be necessary, (vii) execute such assignments, for and in the name
of the Borrower, as necessary to cause any Collateral to be assigned to the
Agent, and (viii) execute, as a Person authorized to do so under the UCC, or in
the name of the Borrower, such statements of continuation, assignment or
amendment with respect to any financing statements included in the Facility
Documents as the Agent may deem necessary, and do all other acts and things
necessary, in the Agent’s determination, to fulfill the Borrower’s obligations
under this Agreement. The appointment of the Agent as the Borrower’s attorney,
and each and every one of its rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully and finally repaid
and performed and the Agent’s obligations to extend credit hereunder are
terminated.

ARTICLE III

CONDITIONS OF THE LOANS

SECTION 3.01. Conditions Precedent to the Initial Loans. The Initial Loans shall
be subject to the following conditions precedents:

(a) the Agent, the Calculation Agent, the Verification Agent and the Lenders
shall have received each of the documents, instruments, opinions and other
agreements listed on Schedule I;

(b) the Agent and the Lenders shall have received all fees due and payable on
the Original Closing Date; and

(c) the Agent and each Lender shall have completed satisfactory due diligence
with respect to the Parent, the Sellers, the Administrator and the Borrower and
each Lender shall have received all necessary credit approvals in order to
consummate the Facility.

 

35



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Loan. Each Loan, including the
initial Loans made on the Original Closing Date, shall be subject to the
following conditions precedent:

(a) each of the Agent, Calculation Agent, the Verification Agent and each Lender
shall have received a completed Borrowing Notice as provided in Section 2.03(b),
together with (i) a Sale Notice and Bill of Sale pursuant to the Purchase
Agreements, (ii) a Borrowing Date Report, (iii) updated copies of Schedules IV
through XI to this Agreement, if applicable, setting forth the Servicing
Agreement(s) to become Designated Servicing Agreements and the Eligible
Securitization Trust(s) relating to the Additional Receivables to be acquired by
the Borrower, in each case, on the related Borrowing Date, and (iv) such other
information or documentation as the Agent, Calculation Agent, the Verification
Agent and each Lender may reasonably request;

(b) as of the applicable Borrowing Date, none of the Sellers or the Borrower
will be insolvent or be made insolvent by the transfer of the related
Receivables and the borrowing of the Loans;

(c) the representations and warranties contained in this Agreement shall be true
and correct in all material respects as of such date as though made as of such
date (except to the extent that they expressly relate to an earlier or later
time);

(d) no Facility Termination Event, Potential Facility Termination Event, Event
of Default or Default shall have occurred and be continuing or would result from
such Loan;

(e) before and after giving effect to such Loan, the aggregate notional amount
under all Interest Rate Hedge Agreements shall not be less than eighty percent
(80.0%) of the Aggregate Loan Amount;

(f) the Agent shall have received confirmation from the Calculation Agent that
there are no discrepancies or disputes with respect to the Receivables Balances
of the applicable Receivables;

(g) the Agent shall have received confirmation from the Verification Agent that
the verification procedures have been performed in accordance with the
Verification Agent Letter to the satisfaction of the Verification Agent;

(h) none of the Additional Receivables to be acquired by the Borrower on the
applicable Borrowing Date relates to a Securitization Trust as to which a
Securitization Trust Termination Event has occurred (unless waived by the
Required Lenders);

(i) after giving effect to such Loan, no Borrowing Base Deficit would exist and
the Aggregate Loan Amount would not exceed the Maximum Facility Limit; and

(j) the Borrower shall have paid all documented Lender Expenses incurred in
connection with the transactions evidenced by this Agreement.

Each delivery of a Borrowing Notice to the Calculation Agent, the Verification
Agent, Agent and the Lenders, and the acceptance by the Borrower of the proceeds
of the Loans, shall constitute a representation and warranty by the Borrower
that, as of the date of such Loans, both before and after giving effect thereto
and the application of the proceeds thereof, each of the foregoing conditions
precedent has been satisfied.

 

36



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of Borrower. The Borrower
represents and warrants to the Agent and each Lender, on the Effective Date, on
each Monthly Reporting Date and on each Borrowing Date as follows:

(a) Organization and Good Standing. The Borrower is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full partnership power, authority and legal right to
own its properties and conduct its business as such properties are presently
owned and such business is presently conducted, and to execute, deliver and
perform its obligations under this Agreement and the other Facility Documents.

(b) Due Qualification. The Borrower is duly qualified to do business and is in
good standing in any state required in order to conduct its business, and has
obtained all necessary consents, licenses, authorizations, approvals, exemptions
of or registrations or filings with any Governmental Authority necessary in
connection with the valid execution, delivery and performance by the Borrower of
this Agreement and the other Facility Documents.

(c) Due Authorization. The execution and delivery of this Agreement and the
other Facility Documents by the Borrower and the consummation of the
transactions provided for in this Agreement have been duly authorized by the
Borrower by all necessary company action on its part.

(d) No Conflict. The execution and delivery of this Agreement and the other
Facility Documents, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not conflict with, result
in any breach of any of the material terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Borrower is a party or by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement and the other
Facility Documents, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not conflict with or
violate (i) the Borrower’s certificate of formation or limited liability company
agreement or other organizational documents or (ii) any Requirements of Law
applicable to the Borrower.

(f) No Consents. Other than the filing of financing statements, the execution,
delivery, and performance by Borrower of this Agreement and the other Facility
Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person, other than consents or
approvals that have been obtained and that are still in force and effect.

(g) No Proceedings. There are no actions, suits, proceedings or investigations
pending or, to the best knowledge of the Borrower, threatened against the
Borrower before any Governmental Authority (i) asserting the invalidity of this
Agreement or the other Facility Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that could materially and adversely
affect the performance by the Borrower of its obligations under this Agreement,
or (iv) seeking any determination or ruling that could materially and adversely
affect the validity or enforceability of this Agreement or the other Facility
Documents.

 

37



--------------------------------------------------------------------------------

(h) Binding Obligation. This Agreement and each other Facility Document to which
the Borrower is a party constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights in general and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(i) Use of Proceeds. No proceeds of any Loan will be used by the Borrower to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended.

(j) Accuracy of Information. Each Borrowing Notice, Borrowing Date Report,
Monthly Report and other written information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower to the Agent or
any Lender to the extent related to the Facility is accurate in all material
respects as of the date it is dated or as of the date so furnished, and, when
taken as a whole, does not contain any untrue statement of material fact and
does not omit and will not omit to state a material fact necessary in order to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.

(k) Location of Chief Executive Office and Records. The Borrower was formed as a
limited liability company under the laws of the State of Delaware on June 22,
2009 under file no. 4700353 and the legal name “Green Tree Advance Receivables
II LLC”. The chief place of business and chief executive office of the Borrower
is located at the address of the Borrower referred to in Section 11.02 hereof.
Green Tree Advance Receivables II LLC is the correct legal name of the Borrower
indicated on the public records of the State of Delaware which shows the
Borrower to be organized.

(l) Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(m) Taxes. The Borrower has filed or caused to be filed all Federal, state and
local tax returns which are required to be filed by it, and has paid or caused
to be paid all taxes prior to such taxes becoming delinquent, other than any
taxes or assessments the validity of which are being contested in good faith by
appropriate proceedings.

(n) Solvency. The Borrower is not “insolvent” (as such term is defined in the
Bankruptcy Code).

(o) Limited Business. Since its formation, the Borrower has conducted no
business other than the acquisition and purchase of the Transferred Receivables
pursuant to the Purchase Agreements, the granting of a security interest in the
Transferred Assets under this Agreement, the execution and delivery of the
Facility Documents to which it is a party, and such other activities as are
incidental to the foregoing. The Facility Documents are the only agreements to
which the Borrower is a party. The Borrower does not own or hold, directly or
indirectly, any capital stock or equity security of, or any equity interest in,
any Person.

(p) Ownership. All of the outstanding membership interests of the Borrower are
directly owned of record by Green Tree Servicing LLC. All such membership
interests are fully paid and nonassessable.

 

38



--------------------------------------------------------------------------------

(q) Acquisition of Receivables. The Purchase Agreements and the Contribution
Agreement are the only agreements pursuant to which the Borrower has acquired
Receivables and each Purchase Agreement is in full force and effect.

(r) Reasonably Equivalent Value. The Borrower has given reasonably equivalent
value to the Sellers in consideration for each transfer to the Borrower of
Receivables under the Purchase Agreements, no such transfer has been made for or
on account of an antecedent debt owed by the Sellers to the Borrower, and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.

(s) Fraudulent Transfer. No transfer of property is being made by Borrower and
no obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Facility Documents with the intent
to hinder, delay, or defraud either present or future creditors of Borrower.

(t) Employee Benefits. None of Borrower or any of its ERISA Affiliates
maintains, contributes to or has any obligation to contribute to any Benefit
Plan or Multiemployer Plan, nor has any of them within the immediately preceding
six (6) years.

(u) Brokerage Fees. The Borrower has not utilized the services of any broker or
finder in connection with the Borrower’s obtaining financing from any Lender
under this Agreement and no brokerage commission or finders fee is payable by
the Borrower in connection herewith.

(v) Perfection.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Transferred Assets and the other Collateral in
favor of the Agent, which is enforceable against creditors of and purchasers
from the Borrower, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, and by general principles of equity (whether considered in
a suit at law or in equity). The security interest in favor of the Agent in the
Collateral will be prior to all other Liens (other than Permitted Liens);

(ii) The Receivables constitute “payment intangibles” within the meaning of
Section 9-102(a)(61) of the applicable UCC;

(iii) Immediately prior to the pledge of the Transferred Assets pursuant to this
Agreement, the Borrower owns and has good and marketable title to the
Transferred Assets, free and clear of any Lien, claim or encumbrance of any
Person, other than Permitted Liens;

(iv) The Borrower is not aware of any judgment or tax lien filings against the
Borrower;

(v) The Borrower has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate UCC financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest granted by the Borrower to the Agent under this
Agreement in the Transferred Assets;

(vi) Other than the security interest granted to the Agent pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Transferred Assets. The Borrower
has not authorized the filing of

 

39



--------------------------------------------------------------------------------

and is not aware of any financing statements against the Borrower that include a
description of collateral covering the Transferred Assets other than any
financing statement (i) relating to the security interest granted to the Agent
hereunder or (ii) that has been terminated.

(w) Eligibility. Each Transferred Receivable (i) represented by it to be an
Eligible Receivable in any report, certificate or other statement or
(ii) included in the calculation of the Borrowing Base satisfies at such time
the definition of “Eligible Receivable” set forth herein.

(x) Schedules. Each of Schedule IV through Schedule XII hereto is accurate and
complete.

(y) Stop Advance Criteria. The Stop Advance Criteria provided to the Agent for
its review prior to the Effective Date is accurate and complete.

(z) Accounts. Set forth on Schedule XII (as updated from time to time) is a
listing of all Accounts of the Borrower, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Accounts maintained with such Person.

(aa) Patriot Act. To the extent applicable, each of Borrower and Sellers are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”). No part of the proceeds
of the Loans made hereunder will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(bb) OFAC. None of the Borrower, any Seller nor any of their respective
Subsidiaries is in violation of any of the country or list-based economic and
trade sanctions administered and enforced by OFAC, to the extent applicable.
Neither the Borrower nor any Seller nor any of their respective Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has assets located in
Sanctioned Entities, or (c) derives any of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

SECTION 4.02. Representations and Warranties of the Administrator. The
Administrator, hereby represents and warrants to the Agent and each Lender, on
the Effective Date, each Monthly Reporting Date and each Borrowing Date as
follows:

(a) Organization and Good Standing. It is a corporation, limited liability
company or limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full corporate, limited
liability company or limited partnership power, as applicable, authority and
legal right to own its properties and conduct its business as such properties
are presently owned and such business is presently conducted, and to execute,
deliver and perform its obligations under this Agreement and the other Facility
Documents.

(b) Due Qualification. It is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct its business, and has obtained all necessary licenses and approvals
other than any licenses and approvals, the failure to obtain which could not, in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(c) Due Authorization. The execution and delivery of this Agreement and the
other Facility Documents by it and the consummation of the transactions provided
for in this Agreement have been duly authorized by it by all necessary
corporate, limited liability company or limited partnership action, as
applicable, on its part.

(d) No Conflict. The execution and delivery of this Agreement and the other
Facility Documents, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which it is
a party or by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement and the other
Facility Documents, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not conflict with or
violate (i) its certificate of incorporation, formation or limited partnership,
by-laws, limited liability company agreement or limited partnership agreement or
other organizational documents or (ii) any Requirements of Law applicable to it,
other than conflicts or violations that could not reasonably be expected to have
a Material Adverse Effect.

(f) No Proceedings. There are no actions, suits, proceedings or investigations
pending or, to the best of its knowledge, threatened against it before any
Governmental Authority (i) asserting the invalidity of this Agreement or the
other Facility Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that could reasonably be expected to materially and adversely affect the
performance by it of its obligations under this Agreement, or (iv) seeking any
determination or ruling that could reasonably be expected to materially and
adversely affect the validity or enforceability of this Agreement or the other
Facility Documents.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery of this Agreement and the other
Facility Documents, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof, have been obtained other than
any of the foregoing with respect to which the failure to obtain could not
reasonably be expected to have a Material Adverse Effect.

(h) Binding Obligation. This Agreement and each other Facility Document to which
it is a party constitutes the legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general, and (ii) as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(i) Accuracy of Information. Each Borrowing Notice, Funding Date Report, Monthly
Report and other written information, exhibits, financial statements, documents,
books, records or reports prepared or furnished by it to the Agent or any Lender
to the extent related to the Facility, is accurate in all material respects as
of the date it is dated or as of the date so furnished, and does not contain any
untrue statement of material fact and does not omit and will not omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

41



--------------------------------------------------------------------------------

(j) Schedules. Each of Schedule IV through Schedule XII hereto is accurate and
complete.

(k) Patriot Act. To the extent applicable, the Administrator is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001 (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”). No part of the proceeds of the
Loans made hereunder will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(l) OFAC. None of the Administrator, any Seller nor any of their respective
Subsidiaries is in violation of any of the country or list-based economic and
trade sanctions administered and enforced by OFAC, to the extent applicable.
Neither the Administrator nor any Seller nor any of their respective
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has assets
located in Sanctioned Entities, or (c) derives any of its revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01. Affirmative Covenants of the Borrower. From the Effective Date
until the Final Collection Date, the Borrower will, unless the Required Lenders
shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all material respects with (i) the
Borrower’s certificate of formation or limited liability company agreement or
other organizational documents or (ii) any Requirements of Law applicable to the
Borrower, its business and properties and all Transferred Receivables and
related Servicing Agreements.

(b) Audits. (i) Prior to the occurrence of a Facility Termination Event or an
Event of Default, twice per calendar year at the Borrower’s expense and a third
in such calendar year at the Agent’s expense, and (ii) following the occurrence
of a Facility Termination Event or an Event of Default, at any time and at the
Borrower’s expense, in each case, upon reasonable prior notice to the Borrower
and during regular business hours, permit each Lender or its respective agents
or representatives, (A) to examine and make copies of and abstracts from all
Records and (B) to visit the offices and properties of the Borrower for the
purpose of examining such Records, and to discuss matters relating to the
Transferred Receivables, the Securitization Trust Assets relating to the
Transferred Receivables and the Servicing Agreements or the Borrower’s
performance hereunder with any of the officers or employees of the Borrower
having knowledge of such matters.

(c) Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
or any of its respective assets to be paid

 

42



--------------------------------------------------------------------------------

in full, before delinquency or before the expiration of any extension period.
The Borrower will make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish the Agent with proof
satisfactory to the Agent indicating that the Borrower has made such payments or
deposits.

(d) Location of Office. Keep its chief place of business and chief executive
office at the address of the Borrower referred to in Schedule III to this
Agreement, or, in any such case, upon 30 days’ prior written notice to the
Agent, at such other locations within the United States where all action
required by Section 7.04 shall have been taken and completed.

(e) Preservation of Existence. Observe all procedures required by its
certificate of formation or limited liability company agreement and preserve and
maintain its company existence, rights, franchises, licenses, permits and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign limited liability company in each
jurisdiction where the failure to preserve and maintain such rights, franchises,
privileges, licenses, permits and qualifications could reasonably be expected to
have a Material Adverse Effect.

(f) Transferred Assets. With respect to each Transferred Asset acquired by the
Borrower from the Sellers, the Borrower will (i) acquire such Transferred Asset
pursuant to and in accordance with the terms of the Purchase Agreements and
(ii) take all action necessary to perfect and protect the Borrower’s ownership
of (and/or security interest in) such Transferred Asset, including, without
limitation, (A) filing and maintaining effective financing statements (Form UCC
1) against the Sellers in all necessary or appropriate filing offices, and
filing continuation statements, amendments or assignments with respect thereto
in such filing offices, (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (C) taking all
additional action that the Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
such Transferred Asset.

(g) Keeping of Records and Books of Account. Maintain and implement (or cause
the Administrator to maintain and implement) administrative and operating
procedures (including, without limitation, an ability to recreate accounting
records relating to the Transferred Receivables in the event of the destruction
of the originals thereof) and keep and maintain (or cause the Administrator to
keep and maintain) all documents, books, records and other information
reasonably necessary or advisable for the collection of all Transferred
Receivables (including, without limitation, records adequate to permit the daily
identification of all Collections), and in which timely entries are made in
accordance with GAAP.

(h) Separate Existence. Take all reasonable steps (including, without
limitation, all steps that the Agent may from time to time reasonably request to
maintain the Borrower’s identity as a separate legal entity from each Seller and
any Affiliate thereof (each such Person, a “Green Tree Person” and collectively,
the “Green Tree Parties”)) and to make it manifest to third parties that the
Borrower is an entity with assets and liabilities distinct from those of the
Green Tree Parties. Without limiting the generality of the foregoing, the
Borrower shall:

(i) at all times have a Board of Directors consisting of three members, at least
one member of which is an “Independent Director” as defined in and as required
under the Borrower’s limited liability company agreement, and at least one
officer responsible for managing the Borrower’s day-to-day operations;

 

43



--------------------------------------------------------------------------------

(ii) maintain its books and records separate from those of any Green Tree
Persons and maintain records of all intercompany debits and credits and
transfers of funds made by any Green Tree Person on its behalf;

(iii) prohibit the commingling of funds or other assets of the Borrower with
those of any other Green Tree Person (except for the period of time that funds
are in a payment clearing account or Securitization Trust Collection Account),
and not maintain bank accounts or other depository accounts to which any Green
Tree Person is an account party, into which any Green Tree Person makes deposits
or from which any Green Tree Person has the power to make withdrawals except as
otherwise contemplated hereunder with respect to the Administrator’s
administration of Collections;

(iv) not enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Green Tree Person which is on terms that are
less favorable to the Borrower than those that might be obtained in an arm’s
length transaction at the time from Persons who are not Green Tree Parties and
which is not evidenced by or pursuant to a written agreement;

(v) pay its own operating expenses and liabilities (including but not limited to
the salaries paid to its employees and any fees paid to its directors) from its
own separate assets;

(vi) to the extent the Borrower maintains any physical office space, clearly
identify its office (by sign or otherwise) as being separate and distinct from
the offices of, or any space occupied by, the Green Tree Parties even if such
office space is leased or subleased from, or is on or near premises occupied by
the Green Tree Parties and allocate fairly any overhead, if relevant, for shared
office space or business facilities or equipment;

(vii) act solely in its own name, through its own officials or representatives
where relevant, hold itself out to the public under the Borrower’s own name as a
legal entity separate and distinct from the Green Tree Parties, and not hold
itself out as a “division” or “part” of the Green Tree Parties;

(viii) have stationery and other business forms separate from that of the Green
Tree Parties;

(ix) at all times be adequately capitalized in light of its contemplated
business;

(x) not guarantee or otherwise hold itself out as having agreed to pay or be
liable for the debts of any Green Tree Person;

(xi) hold regular duly noticed meetings, or obtain appropriate consents, of its
Board of Directors, and make and retain minutes of such meetings, as are
necessary or appropriate to authorize all of the Borrower’s actions required by
law to be authorized by its Board of Directors;

(xii) not direct or participate in the management of any Green Tree Person;

 

44



--------------------------------------------------------------------------------

(xiii) not make any payment or distribution of assets with respect to any
obligation of Green Tree Person or grant a Lien on any of its assets to secure
any obligation of any Green Tree Person;

(xiv) not make loans or advances or otherwise extend credit to any Green Tree
Person; and

(xv) take all other actions reasonably necessary on its part to operate its
business and perform its obligations under the Facility Documents in a manner
consistent with the factual assumptions described in the legal opinion of Sidley
Austin LLP delivered to the Agent and the Lenders pursuant to Section 3.01
hereof.

(i) Enforcement of Facility Documents. The Borrower will (i) enforce the
covenants and agreements of the Sellers under the Purchase Agreements and the
other Facility Documents to which it is a party, and (ii) during the
continuation of any Facility Termination Event or Event of Default, take any
action required or permitted to be taken by it under this Agreement and the
other Facility Documents to which it is a party as directed by the Required
Lenders, including, without limitation, making claims to which it may be
entitled under any indemnity reimbursement or similar provision contained in the
Purchases Agreement or any other Facility Document to which it is a party.

(j) Collections; Collection Account. Instruct the Sellers to cause all
Collections in the Securitization Trust Collection Accounts to be deposited
directly to the Collection Account no later than 2:00 p.m. (New York City time)
on the Business Day prior to each applicable Borrowing Date and to otherwise
comply with their obligations regarding Collections.

(k) Security Interest. At its expense, take all action necessary or desirable to
establish and maintain a perfected security interest in favor of the Agent for
the benefit of the Secured Parties in the Collateral, free and clear of any Lien
(other than Permitted Liens), including taking such action to perfect, protect
or more fully evidence the security interest of the Agent, as the Agent may
reasonably request.

(l) Formation of Subsidiaries. Not to form or acquire any Subsidiary without the
prior written consent of the Agent.

SECTION 5.02. Reporting Requirements of the Borrower. From the Effective Date
until the Final Collection Date, the Borrower will, unless the Required Lenders
shall otherwise consent in writing, furnish to the Agent, the Verification Agent
and each Lender:

(a) Annual Reporting. Within 90 days after the close of each fiscal year of
Green Tree Servicing LLC, audited financial statements and the related notes
with respect to Green Tree Servicing LLC on a consolidated basis and prepared in
accordance with GAAP, including balance sheets as of the end of each period,
related statements of operations, shareholder’s equity and cash flows,
accompanied by an unqualified audit report certified by nationally recognized
independent certified public accountants, and each Form 10-K of the Parent;

(b) Quarterly Reporting. Within 45 days after the close of the first three
quarterly periods of the fiscal year of Green Tree Servicing LLC, unaudited
balance sheets and the related notes with respect to Green Tree Servicing LLC on
a consolidated basis and prepared in accordance with GAAP, including balance
sheets as at the end of such period, related statements of operation,
shareholders’ equity and cash flows, certified by its chief financial officer,
and each Form 10-Q of the Parent;

 

45



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by a Responsible Officer of the
Parent stating, as applicable, that (A) the attached financial statements have
been prepared in accordance with GAAP to the extent required pursuant to this
Section 5.02 and accurately reflect the financial condition of such Person and
its Subsidiaries as applicable and (B) to the best of such Person’s knowledge,
no Event of Default, Facility Termination Event, Potential Facility Termination
Event or Default exists, or if any Event of Default, Facility Termination Event,
Potential Facility Termination Event or Default exists, stating the nature and
status thereof;

(d) Facility Termination Event; Event of Default. As soon as reasonably
practicable and in any event within two (2) Business Days after a Responsible
Officer of the Borrower has knowledge of the occurrence of a Facility
Termination Event, Potential Facility Termination Event, Event of Default or
Default, the statement of a Responsible Officer of the Borrower setting forth
details of such Facility Termination Event, Potential Facility Termination
Event, Event of Default or Default and the action proposed to be taken with
respect thereto;

(e) Litigation and Other Matters. Promptly and in no event more than five
(5) Business Days after a Responsible Officer of the Borrower has knowledge
thereof, written notice of (i) any and all pending or threatened litigation
involving the Borrower and (ii) any other matters or events concerning the
Borrower which could reasonably be expected to have a Material Adverse Effect;

(f) Liens. Promptly and in no event more than two (2) Business Days after a
Responsible Officer of the Borrower has knowledge thereof, written notice of any
Lien on any Transferred Receivable or Transferred Asset, other than Permitted
Liens;

(g) Other Information. As soon as reasonably practicable, from time to time,
such other information, documents, records or reports respecting the Transferred
Assets or the conditions or operations, financial or otherwise, of the Borrower
as the Agent or any Lender may from time to time reasonably request in order to
protect the interests of the Agent or any Lender under or as contemplated by
this Agreement and the other Facility Documents.

SECTION 5.03. Negative Covenants of the Borrower. From the Effective Date until
the Final Collection Date, the Borrower will not, without the prior written
consent of the Required Lenders:

(a) Sales, Liens, Etc. Against Transferred Assets. Except as otherwise provided
herein, sell, assign (by operation of law or otherwise) or otherwise dispose of,
or create or suffer to exist, any Lien upon or with respect to, any Transferred
Assets other than Permitted Liens.

(b) Extension or Amendment of Transferred Receivables. Compromise, extend or
adjust payments on any Transferred Receivables other than in compliance with the
Servicing Procedures.

(c) Change in Business. Make any material change in the character of its
business.

(d) Merger, Consolidation, Etc. Sell any equity interest to any Person or
consolidate with or merge into or with any Person, or purchase or otherwise
acquire all or substantially all of the assets or capital stock, or other
ownership interest of, any Person; liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); or sell, transfer, lease, assign, pledge
or otherwise encumber or dispose of all or any material portion of its assets to
any Person, except as contemplated by this Agreement.

(e) Indebtedness. Create, incur, assume or suffer to exist any Indebtedness or
other obligations except for (i) Indebtedness to the Agent, the Lenders, the
Calculation Agent, the Verification

 

46



--------------------------------------------------------------------------------

Agent or any Affected Party expressly contemplated by the Facility Documents,
(ii) Indebtedness to the Sellers pursuant to the Purchase Agreements, or
(iii) endorsements of negotiable instruments for collection in the ordinary
course of business.

(f) Facility Documents. Terminate, amend or otherwise modify any Facility
Document to which it is a party or grant any waiver or consent thereunder except
in accordance with the terms thereof.

(g) Organizational Documents. Change, amend, alter or otherwise modify in any
material respect its certificate of formation or limited liability company
agreement.

(h) Distributions. Make any loans or advances to or other investments in any
other Person, or declare or pay any dividends or distributions on its membership
interests or make any other distribution to any of its Affiliates, except that
the Borrower may declare and pay dividends or distributions to its members, if
both before and after declaration or payment, no Facility Termination Event or
Event of Default has occurred and is continuing or would result therefrom.

(i) Change in Name; Jurisdiction of Organization. (i) Make any change to its
name or organizational identification number indicated on the public record of
its jurisdiction of organization which shows it to have been organized, or
(ii) change its form of organization or its jurisdiction of organization.

(j) Guarantees. Guarantee, endorse or otherwise be or become contingently liable
(including by agreement to maintain balance sheet tests) in connection with the
obligations of any other Person, except endorsements of negotiable instruments
for collection in the ordinary course of business and reimbursement or
indemnification obligations in favor of the Agent, the Lenders or any Affected
Party as provided for under this Agreement or the other Facility Documents.

(k) Limitation on Transactions with Affiliates. Enter into, or be a party to any
transaction with any Affiliate of the Seller, except for:

(i) the transactions contemplated by the Purchase Agreements and the other
Facility Documents;

(ii) the transactions permitted by the Borrower’s certificate of formation,
limited liability company agreement and other organizational documents;

(iii) to the extent not otherwise prohibited under this Agreement, other
transactions in the nature of directors’ fees, upon fair and reasonable terms
materially no less favorable to the Borrower than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; or

(iv) to the extent not otherwise prohibited under this Agreement, the Borrower’s
certificate of formation, limited liability company agreement and other
organizational documents, transactions between the Borrower and Green Tree
Servicing LLC, which transactions consist of ordinary course of business
transactions between a parent company and its Subsidiary.

(l) Limitation on Investments. Make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or

 

47



--------------------------------------------------------------------------------

otherwise) in, any Affiliate or any other Person except for Permitted
Investments, the purchase of Transferred Receivables pursuant to the terms of
the Purchase Agreements and the acquisition of Receivables pursuant to the
Contribution Agreement.

(m) Accounts. The Borrower shall not open or maintain any account other than
those listed on Schedule XII unless otherwise permitted by the Agent.

SECTION 5.04. Affirmative Covenants of the Administrator. From the Effective
Date until the Final Collection Date, the Administrator will, unless the
Required Lenders shall otherwise consent in writing:

(a) Conduct of Business; Ownership. Carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
organized, validly existing and in good standing as a domestic limited liability
company in its jurisdiction of organization and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted.

(b) Compliance with Laws, Etc. Comply in all material respects with all
Requirements of Law with respect to it, its business and properties, the failure
to comply with which could reasonably be expected to have a Material Adverse
Effect.

(c) Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Transferred Receivables in the event
of the destruction of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Transferred Receivables (including, without
limitation, records adequate to permit the daily identification of all
Collections of and adjustments to each Transferred Receivable).

(d) Collections. Cause all Collections to be deposited into the Collection
Account not later than the second Business Day after receipt thereof.

(e) Protection of Secured Parties’ Rights. Take no action which, nor omit to
take any action the omission of which, would substantially impair the rights of
the Secured Parties in any Transferred Receivable.

(f) Electronic Reporting System. Upon the request of the Agent, utilize the
Agent’s electronic collateral reporting system.

(g) Audits. (i) Prior to the occurrence of a Facility Termination Event or an
Event of Default, twice per calendar year at the Borrower’s expense and a third
in such calendar year at the Agent’s expense, and (ii) following the occurrence
of a Facility Termination Event or an Event of Default, at any time and at the
Administrator’s expense, in each case, upon reasonable prior notice to the
Administrator and during regular business hours, permit each Lender or its
respective agents or representatives, (A) to examine and make copies of and
abstracts from all Records and (B) to visit the offices and properties of the
Administrator for the purpose of examining such Records, and to discuss matters
relating to the Transferred Receivables, the Securitization Trust Assets
relating to the Transferred Receivables and the Servicing Agreements or the
Administrator’s performance hereunder with any of the officers or employees of
the Administrator having knowledge of such matters.

(h) Reporting. The Administrator shall gather such information from the Sellers
as is necessary to comply with Section 5.05.

 

48



--------------------------------------------------------------------------------

SECTION 5.05. Reporting Requirements of the Administrator. From the Effective
Date until the Final Collection Date, the Administrator shall, unless the
Required Lenders shall otherwise consent in writing, furnish to the Calculation
Agent, Verification Agent, Agent and each Lender:

(a) Monthly Reports and Schedule of Receivables. Not later than 2:00 p.m. (New
York City time) on each Monthly Reporting Date, a Monthly Report and a Schedule
of Receivables, each in respect of the immediately preceding Monthly Period;

(b) Borrowing Date Reports. Not later than 2:00 p.m. (New York City time) on the
second Business Day prior to each Borrowing Date, a Borrowing Date Report;

(c) Remittance Reports. Promptly and in any event within five (5) Business Days
after the request of any Lender, copies of any monthly remittance report
delivered to certificateholders pursuant to any Servicing Agreement relating to
the Transferred Receivables;

(d) Facility Termination Event; Event of Default. As soon as reasonably
practicable and in any event within two (2) Business Days after a Responsible
Officer of the Administrator has knowledge of the occurrence of a Facility
Termination Event, Potential Facility Termination Event, Event of Default or
Default, the statement of a Responsible Officer of the Administrator setting
forth details of such Facility Termination Event, Potential Facility Termination
Event, Event of Default or Default and the action proposed to be taken with
respect thereto;

(e) Servicer Termination Events; Servicer Termination Notices. Promptly and in
no event more than five (5) Business Days after a Responsible Officer of the
Administrator has knowledge thereof, (i) written notice of any Servicer
Termination Event setting forth the details of such Servicer Termination Event
and identifying the Servicing Agreement to which it relates and (ii) a copy of
any Servicer Termination Notice received by it;

(f) Resignation by Seller. Promptly and in no event more than five (5) Business
Days after a Responsible Officer of the Administrator has knowledge thereof,
(i) written notice of any resignation by a Seller as servicer under a Designated
Servicing Agreement and identifying the Designated Servicing Agreement to which
it relates and (ii) a copy of any notice of such resignation;

(g) Litigation and Other Matters. Promptly and in no event more than five
(5) Business Days after a Responsible Officer of the Administrator has knowledge
thereof, written notice of any and all pending or threatened litigation
involving the Administrator which could reasonably be expected to have a
Material Adverse Effect;

(h) ERISA. Promptly after the filing, giving or receiving thereof, copies of all
reports and notices to or from the Pension Benefit Guaranty Corporation (“PBGC”)
with respect to any reportable event described in Title IV of ERISA unless
waived under PBGC regulations pertaining to any Benefit Plan, copies of any
notice by any Person of its intent to terminate any Benefit Plan, and copies of
any notice to the Administrator or any ERISA Affiliate of the Administrator by
any Person of a claim for liability resulting from partial or complete
withdrawal from any Multiemployer Plan, and promptly upon the occurrence
thereof, written notice of any failure to meet the minimum funding standard in
Section 302(a) of ERISA or Section 412(a) of the IRC with respect to any Benefit
Plan other than a Multiemployer Plan;

(i) Other Information. Deliver to the Agent or any Lender, any such other
information (including non-financial information) as the Agent or such Lender
may from time to time reasonably request with respect to the Administrator or
its Affiliates (including any financial information concerning the Borrower and
the Sellers).

 

49



--------------------------------------------------------------------------------

SECTION 5.06. Negative Covenants of the Administrator. From the Effective Date
until the Final Collection Date, the Administrator will not, without the written
consent of the Required Lenders:

(a) Extension or Amendment of Transferred Receivables. Compromise, extend or
adjust payments on any Transferred Receivables other than in compliance with the
Servicing Procedures.

(b) Impairment of the Interests of the Secured Parties. Take any action or fail
to take any action which results in the loss of the valid and perfected first
priority security interest of the Agent, for the benefit of the Secured Parties
in any Collateral.

(c) Change in Business. Make any material change in the character of its
business which could reasonably be expected to have a material adverse effect on
the collectibility of the Transferred Receivables or the interests of the
Secured Parties.

(d) Deposits to Collection Account. Remit amounts constituting Collections to
any account other than (i) a Securitization Trust Collection Account in
accordance with the terms of the related Servicing Agreement or (ii) the
Collection Account, or deposit or otherwise credit or cause or permit to be so
deposited or credited to the Collection Account, any cash or cash proceeds other
than Collections.

ARTICLE VI

ADMINISTRATOR

SECTION 6.01. Appointment and Resignation of the Administrator.

(a) Appointment of Administrator. The Borrower hereby appoints Green Tree
Servicing LLC as Administrator hereunder, and Green Tree Servicing LLC hereby
accepts such appointment, subject in each case to the terms hereof. The Borrower
hereby appoints the Administrator as its agent to enforce its respective rights
and interests in and under the Transferred Receivables and to perform the other
administrative duties set forth in this Agreement for and on behalf of the
Borrower.

(b) The Administrator Not to Resign. The Administrator shall not resign from the
obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which the Administrator
could take to make the performance of its duties hereunder permissible under
applicable law. Any determination permitting the resignation of the
Administrator shall be evidenced by an opinion of counsel to such effect
delivered to the Agent and the Lenders.

SECTION 6.02. Duties of the Administrator.

(a) The Administrator shall perform all of its obligations set forth in this
Agreement and shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Transferred Receivable from time to time,
all in accordance with the related Servicing Agreements and this Agreement, all
applicable laws, rules and regulations, with reasonable care and diligence.

(b) The Administrator shall as soon as practicable following receipt turn over
to the applicable owner thereof, the collections of any Receivable which is not
a Transferred Receivable. The Administrator’s authorization under this Agreement
shall terminate after the Final Collection Date.

 

50



--------------------------------------------------------------------------------

SECTION 6.03. Administration Fee. In consideration for performing its
obligations hereunder, the Borrower shall pay to the Administrator the
Administration Fee, monthly in arrears on each Settlement Date, pursuant to
Section 2.08(b) of this Agreement.

ARTICLE VII

SECURITY INTEREST

SECTION 7.01. Grant of Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby assigns and pledges to the Agent and grants to
the Agent, for the benefit of the Secured Parties, a security interest in all of
the Borrower’s right, title and interest in and to all assets of the Borrower,
including, without limitation, the following described personal property and
interests in personal property of the Borrower, whether constituting accounts,
chattel paper, general intangibles, payment intangibles, financial assets,
investment property, documents, instruments, contract rights, equipment,
fixtures, letter of credit rights, security interests, intellectual property,
supporting obligations, security entitlements, certificated securities and
uncertificated securities or any other type of tangible or intangible personal
property, whether now owned or existing or hereafter arising or acquired and
wheresoever located (collectively, the “Collateral”):

(a) all Transferred Assets;

(b) all of its accounts including the Collection Account, the Borrower’s Account
and the Reserve Account and all funds and other property from time to time in
the Collection Account, the Borrower’s Account and the Reserve Account and all
amounts deposited from time to time in the Collection Account, the Borrower’s
Account and the Reserve Account, as applicable, including, without limitation,
all interest or other earnings on the investment of funds in the Collection
Account, the Borrower’s Account and the Reserve Account (including accrued
discount realized on liquidation of any Permitted Investment purchased at a
discount);

(c) all right, title and interest of the Borrower (but not any of the
obligations, liabilities or indemnifications of the Borrower) in, to and under
the Contribution Agreement and the Purchase Agreements and each of the other
Facility Documents, including, without limitation, all rights of the Borrower to
receive all present and future Hedge Receipts under each Interest Rate Hedge
Agreement;

(d) all certificates and instruments if any, from time to time representing or
evidencing any of the foregoing property described in clauses (a) through
(c) above;

(e) all other personal property of the Borrower; and

(f) all proceeds of the foregoing property described in clauses (a) through
(e) above, including interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or on account of the sale or other disposition of any or all of
the then existing “Collateral” and including all payments under insurance
(whether or not the Agent or any of the Lenders is the loss payee thereof) or
any indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the Collateral.

The parties hereto acknowledge and agree that the Obligations incurred by the
Borrower under the Original Loan Agreement shall continue to be secured by the
Collateral as described herein.

 

51



--------------------------------------------------------------------------------

SECTION 7.02. Continuing Liability of the Borrower.

(a) The security interests described above are granted as security only and
shall not subject the Agent or any Lender or any of their respective assigns to,
or transfer or in any way affect or modify, any obligation, liability or
indemnity of the Borrower with respect to, any of the Collateral or any
transaction relating thereto. None of the Agent or any Lender, or any of their
respective assigns shall be required or obligated in any manner to make any
inquiry as to the nature or sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such obligation, or to
make any payment or present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amount thereunder to which any
such Person may be entitled at any time.

(b) The Borrower shall remain liable for any deficiency if the proceeds of any
sale or other disposition of Collateral are insufficient to pay the Obligations
and the fees and expenses of any attorneys employed by the Agent to collect such
deficiency. The Borrower recognizes that the Agent may be unable to effect a
public sale of any or all of its interest in connection with its right to
receive reimbursement for Advances, and may be compelled to resort to one or
more private sales thereof. The Borrower acknowledges and agrees that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner.

SECTION 7.03. UCC Matters; Further Assurances.

(a) The Administrator, on behalf of the Borrower, shall, at all times on and
after the Original Closing Date, and at its expense, cause UCC financing
statements and continuation statements to be filed in all applicable
jurisdictions as required to continue the perfection of the security interests
created by this Agreement. The Administrator shall, from time to time, at its
expense and in such manner and form as the Agent or its agents or
representatives may reasonably require, execute, deliver, file and record any
other statement, continuation statement, specific assignment or other instrument
or document and take any other action that may be necessary or reasonably
desirable, or that the Agent or any Lender, or their respective successors or
permitted assigns or their respective agents or representatives, may reasonably
request, to create, evidence, preserve, perfect or validate the security
interests created hereunder or to enable the Agent or any Lender to exercise and
enforce its rights hereunder with respect to any of the Collateral. Without
limiting the generality of the foregoing, the Administrator shall: (i) upon the
request of the Agent file such UCC financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate or as the Agent may request, and
(ii) on or prior to the date hereof, mark its master data processing records
evidencing the Transferred Assets with a legend, acceptable to the Agent,
evidencing that the Agent has acquired a security interest therein as provided
in this Agreement. The Borrower hereby authorizes the Agent to file one or more
UCC financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising without the signature of the Borrower where permitted by law. A carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement.

(b) If the Administrator fails to perform any of its agreements or obligations
under this Section 7.03, the Agent, may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the
reasonable expenses of the Agent incurred in connection therewith shall be
payable by the Borrower upon the Agent’s demand therefor. For purposes of
enabling the Agent to exercise its rights described in the preceding sentence
and elsewhere in this Article VII, the Borrower and the Lenders hereby authorize
the Agent, subject to the provisions of the Servicing Agreements, to take any
and all steps in the Borrower’s name and on behalf of the Borrower, the Lenders
necessary or desirable, in the reasonable determination of the Agent, to collect
all amounts due under any and all Transferred Assets, including, without
limitation, endorsing the Borrower’s name on checks and other instruments
representing Collections and enforcing such Transferred Assets.

 

52



--------------------------------------------------------------------------------

(c) The Borrower hereby acknowledges that all of its right, title and interest
in, to and under the Purchase Agreements constitute part of the Collateral and
that the Agent shall have the sole right (as between the Agent and the Borrower)
to enforce the Borrower’s rights and remedies under the Purchase Agreements, to
receive all amounts payable by the Sellers thereunder or in connection
therewith, to consent to all amendments, modifications or waivers thereof, and
to direct, instruct or request any action thereunder, but in each case without
any obligation on the part of the Agent to perform any of the obligations of the
Borrower thereunder. During the continuation of a Facility Termination Event or
an Event of Default, the Agent shall have the exclusive right to direct
enforcement by the Borrower of its rights and remedies under the Purchase
Agreements.

SECTION 7.04. Change of Name; Jurisdiction of Organization. The Borrower will
not change its name, identity, jurisdiction of organization or limited liability
structure unless the Borrower shall have given the Agent at least 30 days’ (or
such shorter period to which the Agent may consent in writing) prior written
notice thereof and shall have taken all action necessary or reasonably requested
by the Agent to amend its existing UCC financing statements and continuation
statements so that they are not misleading and to file additional UCC financing
statements in all applicable jurisdictions to perfect the security interests of
the Agent for the benefit of the Secured Parties in all of the Collateral.

ARTICLE VIII

FACILITY TERMINATION EVENTS; EVENTS OF DEFAULT; REMEDIES

SECTION 8.01. Facility Termination Events. If any of the following events occurs
(each, a “Facility Termination Event”):

(a) other than as set forth in Section 8.02(a), the Borrower, any Seller or the
Administrator shall fail to perform or observe any material term, covenant or
agreement hereunder or under any other Facility Document, and such failure shall
continue for ten (10) Business Days following the earlier of actual knowledge of
such failure by a Responsible Officer of such Person or receipt by such Person
of written notice of such failure by the Agent or any Lender;

(b) as of any Monthly Reporting Date, the Rolling Three Month Reimbursement
Percentage is less than 15.0%;

(c) as of any Monthly Reporting Date, the Weighted Average Liquidation Period
exceeds fifteen (15) months;

(d) as of any Monthly Reporting Date, the Weighted Average Months Outstanding
exceeds twenty four (24) months;

(e) a Change of Control shall occur;

(f) any Seller or the Administrator shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Indebtedness
with a principal amount in excess of $5,000,000, when and as the same shall
become due and payable (subject to any applicable grace period) or any event or
condition occurs and, while continuing, results in any Indebtedness of any
Seller or the Administrator in with a principal amount in excess of $5,000,000
becoming due prior to its scheduled maturity or that enables or permits (subject
to any applicable grace period) the holder or

 

53



--------------------------------------------------------------------------------

holders of any such Indebtedness or any trustee or agent on its or their behalf
to cause any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(g) the Annual Net Cash Provided by Operating Activities of the Parent shall be
less than $50,000,000;

(h) as of the last day of any fiscal quarter of the Administrator, the Tangible
Net Worth of the Administrator shall be less than $25,000,000;

(i) Fannie Mae or Freddie Mac shall terminate any Seller as an approved
servicer;

(j) the occurrence of any Servicer Termination Event that would result in a
Material Adverse Effect on a Seller;

(k) any Seller shall fail to comply with (i) the Stop Advance Criteria,
(ii) Nonrecoverable Advance Policy or (iii) other policy that if not complied
with by such Seller would have a Material Adverse Effect;

(l) the Verification Agent is terminated by the Borrower or any of their
Affiliates or subsidiaries and such termination becomes effective prior to the
selection and approval by the Agent of a successor verification agent (such
approval not to be unreasonably withheld or delayed) and the assumption of the
Verification Agent’s duties by such successor verification agent;

(m) any failure of a Seller to comply with any applicable Requirement of Law
regarding licensing, consumer lending or debt collection practices that would
have a Material Adverse Effect;

(n) the aggregate notional amount under all Interest Rate Hedge Agreements shall
be less than seventy percent (70.0%) of the Aggregate Loan Amount; or

(o) the aggregate notional amount under all Interest Rate Hedge Agreements shall
be less than eighty percent (80.0%) but greater than seventy percent (70%) of
the Aggregate Loan Amount and the same shall continue unremedied for thirty
(30) days after the earlier of actual knowledge thereof by a Responsible Officer
of the Administrator or receipt by the Administrator of written notice thereof
by the Agent or any Lender.

then, upon the occurrence of any such event, the Agent (at the direction of the
Required Lenders) may, by written notice to the Borrower and the Administrator,
declare the Termination Date to have occurred.

SECTION 8.02. Events of Default. If any of the following events occurs (each an
“Event of Default”):

(a) the Borrower shall fail to make any payment or deposit to be made by it
hereunder when due; provided, that, in the event that such failure by the
Borrower is a result of any action or inaction of the Agent, Calculation Agent,
Verification Agent or any Lender, then, up to three (3) times per calendar year,
the Borrower shall have two (2) additional Business Days following the due date
for any such payment or deposit and none of such extensions shall constitute an
Event of Default;

(b) (i) the Borrower shall cease or otherwise fail to have good and valid title
to the Collateral, or (ii) the Agent shall for any reason, except to the extent
permitted by the terms hereof, cease

 

54



--------------------------------------------------------------------------------

to have a valid and perfected first priority security interest in Collateral;
provided, that no Event of Default shall occur under this Section 8.02(b) if the
affected Receivables are repurchased by the applicable Seller in accordance with
Section 10.02 hereof and the applicable Purchase Agreement;

(c) any of the Borrower, the Sellers or the Administrator shall become subject
to a Bankruptcy Event or shall take any corporate, limited liability company or
limited partnership action in furtherance of any of the foregoing;

(d) the Borrower shall become subject to registration as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended;

(e) as of the close of business on any Settlement Date (determined after giving
effect to all deposits, distributions and Loans pursuant to this Agreement), a
Borrowing Base Deficit shall exist and such Borrowing Base Deficit shall remain
unremedied for six (6) consecutive Business Days;

(f) any Seller or the Administrator shall willfully or intentionally fail to
remit or deposit Collections in accordance with the terms of this Agreement or
any other Facility Document;

(g) (i) any material provision of any Facility Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any Seller, the Borrower or the
Administrator, (ii) the validity or enforceability of any Facility Document
shall be contested by any Seller, the Borrower or the Administrator, (iii) a
proceeding shall be commenced by any Seller, the Borrower or the Administrator
or any Governmental Authority having jurisdiction over any Seller, the Borrower
or the Administrator seeking to establish the invalidity or unenforceability of
any Facility Document or (iv) any Seller, the Borrower or the Administrator
shall deny in writing that it has any liability or obligation purported to be
created under any Facility Document;

(h) any Seller or the Borrower has taken any action to impair the Lien or rights
of the Agent or the Lenders or to cause the transfers of the Receivables from
the Sellers to the Depositors to be characterized as financings rather than as
true sales for purposes of bankruptcy or similar laws;

(i) any material portion of Borrower’s assets is attached, seized, subjected to
a writ or distress warrant, levied upon, or comes into the possession of any
third Person, in each case, which is not satisfied, stayed, vacated, dismissed,
or discharged by the earlier of (i) ten (10) days of being issued and (ii) the
date upon which such creditor may exercise its rights against any such assets;

(j) the Borrower is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs;

(k) a notice of Lien, levy, or assessment is filed of record with respect to any
of Borrower’s assets by the United States, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, which is not satisfied within ten days;

(l) a judgment or other claim becomes a Lien or encumbrance upon any material
portion of Borrower’s assets or any Collateral;

(m) any representation or warranty made or deemed to be made by the Borrower,
any Seller or the Administrator (or any of their respective Responsible
Officers) under or in connection with this Agreement shall prove to have been
false or incorrect in any material respect when made or deemed made and the same
remains unremedied for a period of five (5) days after the earlier of actual
knowledge thereof by a Responsible Officer of such Person or receipt by such
Person of written notice thereof by the

 

55



--------------------------------------------------------------------------------

Agent or any Lender; provided, that no Event of Default shall occur if the
Receivables relating to such representation or warranty are repurchased by the
applicable Seller in accordance with Section 10.02 hereof and the applicable
Purchase Agreement;

(n) this Agreement or any other Facility Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby, except
as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement;

then, and in any such event the Agent (at the direction of the Required Lenders)
may, by written notice to the Borrower and the Administrator, declare the
Termination Date to have occurred, except that, in the case of any event
described in subsection (c) above, the Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, the Secured Parties shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of the applicable jurisdiction and
other applicable laws, which rights shall be cumulative.

Notwithstanding anything to the contrary contained herein, upon the occurrence,
and during the continuation, of an Event of Default, the Agent (at its election
but without notice of its election and without demand) may do any one or more of
the following, all of which are authorized by Borrower:

(1) cease extending credit to or for the benefit of the Borrower under this
Agreement or under any of the Facility Documents;

(2) terminate this Agreement and any of the other Facility Documents as to any
future liability or obligation of the Agent any each Lender, but without
affecting any of the Agent’s or Lender’s Liens in the Collateral and without
affecting the Obligations;

(3) enforce any and all rights of the Borrower under any Facility Document;

(4) without notice to or demand upon Borrower, make such payments and do such
acts as the Agent considers necessary or reasonable to protect its security
interests in the Collateral. With respect to any of the Borrower’s owned or
leased premises, the Borrower hereby grants the Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Agent’s rights or remedies provided herein, at law, in
equity, or otherwise;

(5) without notice to the Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the UCC), set off and apply
to the Obligations any and all (i) balances and deposits of the Borrower held by
the Agent (including any amounts received in the Accounts of the Borrower’s), or
(ii) Indebtedness at any time owing to or for the credit or the account of
Borrower held by the Agent;

(6) hold, as cash collateral, any and all balances and deposits of the Borrower
held by the Agent, and any amounts received in the Accounts of the Borrower’s,
to secure the full and final repayment of all of the Obligations;

The Agent and each Lender shall have all other rights and remedies available at
law or in equity or pursuant to any other Facility Document

 

56



--------------------------------------------------------------------------------

SECTION 8.03. Remedies Cumulative. The rights and remedies of the Agent and each
Lender under this Agreement, the other Facility Documents and all other
agreements shall be cumulative. The Agent and each Lender shall have all other
rights and remedies not inconsistent herewith as provided under the UCC, by law,
or in equity. No exercise by the Agent or any Lender of one right or remedy
shall be deemed an election, and no waiver by the Agent or any Lender of any
Event of Default shall be deemed a continuing waiver. No delay by the Agent or
any Lender shall constitute a waiver, election, or acquiescence by it.

ARTICLE IX

THE AGENT, THE CALCULATION AGENT AND THE VERIFICATION AGENT

SECTION 9.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto,
including, without limitation, the power and authority to hold and to perfect
any ownership interest or security interest created pursuant hereto or in
connection herewith on behalf of such Lender. When requested to do so by the
Required Lenders, the Agent shall take such action or refrain from taking such
action as the Required Lenders direct under or in connection with or on any
matter relating to the Borrower, the Administrator, this Agreement, and any
other agreement or document executed in connection herewith or therewith. It is
understood that, as a general matter, the Agent shall not initiate action
hereunder on behalf of the Lenders unless (i) the Agent is directed so to do by
the Required Lenders or (ii) such action is in the nature of a routine,
procedural or otherwise ministerial matter. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agent shall have no duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the Lenders, and no implied covenants, function,
responsibilities, duties, obligations or liabilities on the part of the Agent
shall be read into this Agreement or otherwise exist against the Agent.

SECTION 9.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as Agent under or in connection with this Agreement or
any other agreement executed pursuant hereto, except for its or their own gross
negligence or willful misconduct. Without limiting the foregoing, the Agent:
(i) may consult with legal counsel (including counsel for the Borrower and the
Administrator), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to the Lenders and shall not
be responsible to the Lenders for any statements, warranties or representations
made in or in connection with this Agreement or in connection with any of the
other agreements executed pursuant hereto; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower;
(iv) shall not be responsible to the Lenders for the due execution, legality,
validity, enforceability, genuineness or sufficiency of value of this Agreement
or any other agreement, instrument or document furnished pursuant hereto; and
(v) shall incur no liability under or in respect of this Agreement or any other
agreement executed pursuant hereto, by acting upon any notice (including notice
by telephone), consent, certificate or other instrument or writing (which may be
by facsimile or electronic mail) believed by it to be genuine and signed or sent
by the proper party or parties.

SECTION 9.03. Agent and Affiliates. With respect to any interests which may be
assigned by any Lender to the Agent pursuant to Section 11.04, the Agent shall
have the same rights and powers under this Agreement as would such Lender if it
were holding such interests and may exercise the same as though it were not the
Agent. The Agent and each of its Affiliates may generally engage in any kind of
business with the Borrower, the Sellers, the Administrator, any of their
respective Affiliates and any

 

57



--------------------------------------------------------------------------------

Person who may do business with or own securities of the Borrower, the Sellers,
the Administrator or any of their respective Affiliates, all as if such Persons
were not the Agent and without any duty to account therefor to the Lenders.

SECTION 9.04. Lending Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any Affiliate of the Agent,
and based on such documents and information as it has deemed appropriate, made
its own evaluation and decision to enter into this Agreement and, if it so
determines, to make Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Agent or any Affiliate of the Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement.

SECTION 9.05. Resignation of Agent. The Agent may resign as Agent hereunder at
any time by giving not less than thirty (30) Business Days’ prior written notice
to the Borrower, the Administrator and the Lenders, such resignation to be
effective on the earlier of (i) the appointment and acceptance of a successor
Agent as provided below and (ii) the 30th day following delivery of such notice.
Upon the resignation of the Agent, the Required Lenders shall, after
consultation with the Borrower, appoint a financial institution of its choosing
as Agent hereunder. Following the appointment of a successor Agent and such
successor Agent’s acceptance thereof, such successor Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning Agent as an Agent hereunder, and the resigning Agent shall be
discharged from its duties and obligations as an Agent hereunder. After an
Agent’s resignation, the provisions of this Article IX shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as an Agent.

SECTION 9.06. Appointment and Duties of the Calculation Agent.

(a) The Agent and each Lender hereby appoint and authorize the Calculation Agent
to take such action as calculation agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Calculation Agent by the
terms hereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Calculation Agent shall have no duties or responsibilities,
except those expressly set forth herein, and no implied covenants, function,
responsibilities, duties, obligations or liabilities on the part of the
Calculation Agent shall be read into this Agreement or otherwise exist against
the Calculation Agent.

(b) On each Settlement Date, based upon information provided to the Calculation
Agent by the Administrator pursuant to this Agreement or any other the Facility
Documents or the Sellers, as well as each applicable Remittance Report and all
available reports issued by the Securitization Trustee for the applicable
Securitization Trust, the Calculation Agent shall prepare, or cause to be
prepared, and deliver by first class mail or electronic means to each party
hereto, a report setting forth information including, but not limited to, the
following (the “Calculation Agent Report”):

(A) the Advance Ratio for each Securitization Trust;

(B) the Borrowing Base amount as of the date of such Calculation Agent Report

(C) the Weighted Average Months Outstanding for each Securitization Trust as of
the date of such Calculation Agent Report;

(D) the Weighted Average Liquidation Period for each Securitization Trust as of
the date of such Calculation Agent Report;

(E) whether all Receivables satisfy the eligibility requirements set forth in
subsections (b), (k), (m) and (n) of the definition of Eligible Receivables;

 

58



--------------------------------------------------------------------------------

(F) whether all Securitization Trust satisfy the eligibility requirements set
forth in subsections (b), (c), (d) and (e) of the definition of Eligible
Securitization Trust;

(G) whether an Protective Advance Trigger Event has occurred; and

(H) the Rolling Three Month Reimbursement Percentage as of the date of such
Calculation Agent Report.

SECTION 9.07. Appointment and Duties of the Verification Agent. The Agent and
each Lender hereby appoint and authorize the Verification Agent to take such
action as verification agent on its behalf and to exercise such powers as are
delegated to the Verification Agent under the Verification Agent Letter.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Verification Agent shall have no duties or responsibilities, except those
expressly set forth in the Verification Agent Letter, and no implied covenants,
function, responsibilities, duties, obligations or liabilities on the part of
the Verification Agent shall be read into this Agreement or otherwise exist
against the Verification Agent.

SECTION 9.08. Indemnification of the Agent. Each Lender agrees to indemnify the
Agent (to the extent not reimbursed by Borrower) ratably in accordance with its
Pro Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent (in its capacity as such) in any way relating to or
arising out of this Agreement or any other Facility Document or such action
taken or omitted by the Agent hereunder or thereunder; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent ratably
in accordance with its respective Pro Rata Share, promptly upon demand for any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Facility Document, to the extent that such expenses are incurred in the
interests of or otherwise in respect of the Lenders hereunder and/or thereunder
and to the extent that the Agent is not reimbursed for such expenses by the
Borrower pursuant to Section 2.08(b)(ix).

ARTICLE X

INDEMNIFICATION; REPURCHASES

SECTION 10.01. Indemnities by the Borrower and the Administrator.

(a) Indemnities by the Borrower. The Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by a
Lender on which the Borrower may in any way be liable.

(b) The Borrower hereby agrees that (x) no Lender shall in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (y) all
risk of loss, damage, or destruction of the Collateral shall be borne by the
Borrower except, in each case, to the extent resulting from the bad faith,
willful misconduct or gross negligence of the Agent or any Lender.

 

59



--------------------------------------------------------------------------------

(c) Without limiting any other rights which any Affected Person may have
hereunder or under applicable law, the Borrower hereby agrees to indemnify each
Affected Person, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by such Affected Person
arising out of or as a result of the following items, excluding, however,
(A) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of any Affected Person or (B) recourse for uncollectible
Transferred Receivables or (C) any breach or occurrence for which a repurchase
of Receivables as described in Section 10.02 is required:

(i) reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement,
any Borrowing Notice, any Monthly Report or any other written information or
report furnished by the Borrower prior to the execution of this Agreement, and
thereafter (A) in connection with this Agreement or (B) during any due diligence
conducted by the Agent or any Lender pursuant to Section 5.01(b), in each case
to the extent related to the Transaction, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement or with any Requirement of Law with respect to any Transferred
Receivable, the related Servicing Agreement, or the nonconformity of any
Transferred Receivable, the related Servicing Agreement with any such
Requirement of Law;

(iii) the failure as a result of any action by the Borrower to vest and maintain
vested in the Agent or to transfer to the Agent, on behalf of the Secured
Parties, a valid and perfected first priority security interest in the
Collateral, free and clear of any Liens (other than Permitted Liens);

(iv) the failure to file, or any delay in filing (other than solely as a result
of the action or inaction of any Affected Person), financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws, in each case, which financing statements, instruments or
documents are required hereunder to be filed by the Borrower against the
Borrower with respect to any Receivables which are, or are purported to be,
Transferred Receivables, whether as of the Borrowing Date on which such
Receivable is listed on the related Borrowing Notice or at any subsequent time;

(v) the failure to pay when due any taxes (other than taxes based on income),
that the Borrower is obligated to pay pursuant to the terms of this Agreement,
any Servicing Agreement or applicable law (after application of any amounts
reserved for such purpose on the books of the Borrower); or

(vi) the commingling of any Collections of Transferred Receivables with any
other funds except to the extent expressly permitted hereunder.

Any amounts subject to the indemnification provisions of this Section 10.01(a)
shall be paid following the Agent’s demand therefor or the Affected Person’s
demand therefor and certification of an explanation of amounts claimed hereunder
pursuant to Section 2.08(b)(ix).

(d) Indemnities by the Administrator. Without limiting any other rights which
any Affected Person may have hereunder or under applicable law, the
Administrator hereby agrees to

 

60



--------------------------------------------------------------------------------

indemnify each Affected Person, from and against any and all Indemnified Amounts
awarded against or incurred by such Affected Person arising out of or as a
result of the following items, excluding, however, (A) Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
any Affected Person or (B) recourse for uncollectible Transferred Receivables or
(C) any breach or occurrence for which a repurchase of Receivables as described
in Section 10.02 is required:

(i) reliance on any representation or warranty made or deemed made by the
Administrator (or any of their respective officers) under or in connection with
this Agreement, any Monthly Report or any other written information or report
furnished by the Administrator prior to the execution of this Agreement, and
thereafter (A) in connection with this Agreement or (B) during any due diligence
conducted by the Agent or any Lender pursuant to Section 5.01(b), in each case
to the extent related to the Transaction, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by the Administrator to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement or with any Requirement of Law with respect to any
Transferred Receivable, the related Servicing Agreement, or the nonconformity of
any Transferred Receivable, the related Servicing Agreement with any such
Requirement of Law;

(iii) any failure of the Administrator to perform its duties or obligations in
accordance with the provisions of Article VI; or

(iv) the commingling of any Collections of Transferred Receivables with any
other funds except to the extent expressly permitted hereunder.

Any amounts subject to the indemnification provisions of this Section 10.01(b)
shall be paid by the Administrator to the applicable Affected Person promptly
and in any event within 30 days following the Agent’s demand therefor or the
Affected Person’s demand therefor and certification of an explanation of amounts
claimed hereunder.

SECTION 10.02. Repurchase of Receivables. If, with respect to any Transferred
Receivable, any of the events described in Section 4.02 of any Purchase
Agreement occurs, then the Borrower shall cause the applicable Seller on the
next succeeding Settlement Date to repurchase all affected Receivables in
accordance with the applicable Purchase Agreement for the repurchase price
specified in such Purchase Agreement, and the amount of such repurchase price
shall be deemed to constitute Collections hereunder.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment to or waiver of any provision of
this Agreement nor consent to any departure by the Borrower, the Administrator,
the Calculation Agent, the Verification Agent or the Account Bank and Securities
Intermediary, shall in any event be effective unless the same shall be in
writing and signed by the Borrower, the Administrator, the Calculation Agent,
the Verification Agent, the Account Bank and the Securities Intermediary and the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment shall, without the consent of each Lender
(i) extend the date referred to in clause (i) of the definition of “Termination
Date” or the date of any payment or deposit of Collections by the Borrower or
the Administrator, (ii) reduce the rate or extend the time of payment of
Interest, (iii) reduce any Unused Fees, Facility Reduction Fees or Prepayment
Fees payable to the Lenders, (iv) except pursuant to Section 11.04 hereof,
change the Outstanding Loan Amount or the

 

61



--------------------------------------------------------------------------------

Commitment of any Lender, (v) amend, modify or waive any provision of the
definition of “Required Lenders” or this Section 11.01, (vi) consent to or
permit the assignment or transfer by the Borrower of any of its rights or
obligations under this Agreement, (vii) change the definitions of “Advance
Rate,” “Borrowing Base,” “Eligible Receivable,” “Eligible Securitization Trust”
or “Overconcentration Amount”, or amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in the
foregoing or (viii) release all or substantially all of the Collateral other
than pursuant to the terms of this Agreement. This Agreement contains a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
(together with the exhibits hereto) among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

SECTION 11.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, faxed, transmitted or delivered, as
to each party hereto, at its address set forth on Schedule II hereto or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective,
upon receipt, or in the case of delivery by mail, five days after being
deposited in the mails, one day if sent by overnight courier, or in the case of
notice by facsimile copy, when verbal communication of receipt is obtained, in
each case addressed as aforesaid, except that notices and communications
pursuant to Article II shall not be effective until received.

SECTION 11.03. No Waiver; Remedies. No failure on the part of the Agent or the
Lenders to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. The Borrower acknowledges that the
rights of the Agent and the Lenders or any of their respective successors and
assigns described in this paragraph are in addition to other rights and remedies
such parties may have. The Borrower and Administrator each acknowledge and agree
that all of their respective representations, warranties and covenants contained
herein shall survive the execution and delivery of this Agreement.

SECTION 11.04. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (which successors
of the Borrower shall include a trustee in bankruptcy). This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the Final Collection Date shall occur; provided, however, that the
rights and remedies with respect to any breach of any representation and
warranty made by the Borrower pursuant to Article IV and the indemnification and
payment provisions of Article X shall be continuing and shall survive any
termination of this Agreement.

(b) The Borrower may not assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of the Required Lenders.

(c) At any time and from time to time, any Lender may, pursuant to an Assignment
Agreement assign all or a portion of its Loans and its rights and obligations
(including, without limitation, its Commitment) with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided, however,
the consent of the Borrower shall not be required (i) at any time after the
occurrence of a Facility Termination Event or an Event of Default (ii) in
connection with the sale, merger or reorganization of the Agent or Wells Fargo,
if such assignment is to the surviving entity, or (iii) as a result of any
exercise by a Governmental Authority requiring such assignment, provided, with
respect to

 

62



--------------------------------------------------------------------------------

(c)(iii), the assignee shall have a net worth in excess of $250,000,000. Upon
any such assignment, and to the extent of the interests assigned, (x) such
assignee shall succeed to and become vested with all of the rights, powers,
privileges and obligations of such Lender hereunder and under the other Facility
Documents to which such Lender is or, immediately prior to such assignment, was
a party with respect to such interests being assigned and (y) such Lender shall
be discharged from its duties and obligations as a Lender (and in the case of an
assignment and acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Facility
Documents, such Lender shall cease to be a party hereto and thereto). No such
assignment shall be effective unless a fully executed copy of the related
Assignment Agreement shall be delivered to the Agent and the Borrower.
Immediately upon Borrower’s and Agent’s receipt of such fully executed
Assignment Agreement, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
assignee and the resulting adjustment of the rights and duties of the applicable
Lender arising therefrom.

(d) Any Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including its Outstanding Loan Amount);
provided, that following the sale of a participation under this Agreement
(i) the obligations of such Lender shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Agent, the Administrator and the
Lenders shall continue to deal solely and directly with the Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that the Participant shall not have any right to direct the enforcement of this
Agreement or the other Facility Documents or to approve any amendment,
modification or waiver of any provision of this Agreement or the other Facility
Documents; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (i) reduces the amount of principal or Interest that
is payable on account of any Loan or delays any scheduled date for payment
thereof or (ii) reduces any fees payable by the Borrower to the Agent (to the
extent relating to payments to the Participant) or delays any scheduled date for
payment of such fees. The Borrower acknowledges and agrees that any Lender’s
source of funds may derive in part from its Participants. Accordingly,
references in Sections 2.11, 2.12, 2.13 and the other terms and provisions of
this Agreement and the other Facility Documents to determinations, reserve and
capital adequacy requirements, expenses, increased costs, reduced receipts and
the like as they pertain to the Lenders shall be deemed also to include those of
its Participants; provided, however, that in no event shall the Borrower be
liable to any Participant under Sections 2.11, 2.12 or 2.13 for an amount in
excess of that which would be payable to the applicable Lender under such
sections.

(e) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 11.08, disclose all documents and information which it now or hereafter
may have relating to the Borrower.

(f) Any other provision in this Agreement notwithstanding, the Agent may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

63



--------------------------------------------------------------------------------

SECTION 11.05. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES),
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST OF
THE AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN THE COLLATERAL OR REMEDIES
HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b) THE BORROWER AND THE ADMINISTRATOR HEREBY AGREE TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.

(c) THE BORROWER AND THE ADMINISTRATOR EACH HEREBY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE AMONG ANY OF THE BORROWER, THE ADMINISTRATOR, ANY LENDER OR THE
AGENT ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY
DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY. WITH
RESPECT TO THE FOREGOING CONSENT TO JURISDICTION, EACH OF THE BORROWER AND THE
COLLECTION AGENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND
ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 11.05 SHALL AFFECT THE RIGHT OF ANY LENDER OR THE
AGENT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT THE RIGHT
OF SUCH LENDER OR THE AGENT TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 11.06. Costs, Expenses and Taxes. In addition to the rights of
indemnification under Article X hereof, the Borrower agrees to pay within thirty
(30) days of receipt of notice (i) all reasonable costs and expenses incurred by
the Agent or any Lender in connection with the preparation, execution and
delivery of this Agreement and the other Facility Documents, the fees and
out-of-pocket costs and expenses incurred by the Lenders in connection with
audits conducted pursuant to Sections 5.01(b) and 5.04(g) of this Agreement (it
being understood and agreed that the fees for such audits shall not exceed
$1,100 per person per day) and (iii) all reasonable costs and expenses, if any
(including reasonable counsel fees, costs and expenses), incurred by the Agent
in connection with the enforcement of this Agreement and the other Facility
Documents.

SECTION 11.07. No Proceedings. Each Lender and the Agent each hereby agrees that
it will not institute against the Borrower any Bankruptcy Event so long as any
Obligations shall be outstanding or there shall not have elapsed one year plus
one day since the Final Collection Date.

SECTION 11.08. Confidentiality.

(a) Confidential Information. Each party hereto (other than the Borrower)
acknowledges that certain of the information provided to such party by or on
behalf of the Borrower in connection with this Agreement and the transactions
contemplated hereby is or may be confidential, and each such party severally
agrees that, unless the Borrower shall otherwise agree in writing, and except as
provided in subsection (b), such party will not disclose to any other person or
entity: (i) any information regarding, or copies of, any non-public financial
statements, reports and other information furnished by

 

64



--------------------------------------------------------------------------------

the Borrower to the Lenders or the Agent pursuant to any Facility Document
(including the Bank Product Providers), including, without limitation,
information relating to the Transferred Receivables, the Securitization Trust
Assets and Servicing Agreements relating thereto, or (ii) any other information
regarding the Borrower or its Affiliates which is designated by the Borrower to
such party in writing as confidential (the information referred to in clauses
(i) and (ii) above, whether furnished by the Borrower or any attorney for or
other representative of the Borrower (each a “Borrower Information Provider”),
is collectively referred to as the “Borrower Information”); provided, however,
that Borrower Information shall not include any information which is or becomes
generally available to the general public or to such party on a nonconfidential
basis from a source other than any Borrower Information Provider, or which was
known to such party on a nonconfidential basis prior to its disclosure by any
Borrower Information Provider.

(b) Disclosure. Notwithstanding subsection (a), each party may disclose any
Borrower Information: (i) to any of such party’s attorneys, consultants,
accountants, financial advisors and independent auditors, and to any actual or
potential assignees of, or participants in, any of the rights or obligations of
the Lenders or the Agent, under or in connection with any Facility Agreement
(provided that with respect to any potential assignees or participants of any
Lender, the consent of the Borrower to the disclosure of such information shall
first be obtained which consent shall not be unreasonably withheld), who (A) in
the good faith belief of such party, have a need to know such Borrower
Information, (B) are informed by such party of the confidential nature of
Borrower Information and the terms of this Section 11.08, and (C) are subject to
confidentiality restrictions generally consistent with this Section 11.08;
(ii) to any other party to any Facility Document, for the purposes contemplated
thereby and to the Collection Agent; (iii) as may be required by any municipal,
state, federal or other regulatory body having or claiming to have jurisdiction
over such party, in order to comply with any law, order, regulation, regulatory
request or ruling applicable to such party; (iv) in the event such party is
legally compelled (by interrogatories, requests for information or copies,
subpoena, civil investigative demand or similar process) to disclose such
Borrower Information; or (v) in connection with the enforcement of this
Agreement or any other Facility Document. Notwithstanding anything to the
contrary herein, the Borrower and the Administrator may disclose information
regarding this Agreement and the transactions contemplated hereby and provide
copies of this Agreement to lenders to the Parent and its Affiliates with the
written consent of the Agent which consent shall not be unreasonably withheld,
delayed or conditioned.

SECTION 11.09. Limited Recourse. Notwithstanding any other provision of this
Agreement, the Obligations are limited recourse obligations of the Borrower,
payable solely from the Collateral in accordance with the terms of this
Agreement.

SECTION 11.10. Execution in Counterparts; Electronic Execution. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile, “.pdf file” or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile, “.pdf file” or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Facility Document mutatis mutandis.

SECTION 11.11. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

65



--------------------------------------------------------------------------------

SECTION 11.12. Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or the transfer to Agents and Lenders of
any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Agent or any Lender
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Agent or any
Lender is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of the Agent and Lenders related thereto,
the liability of Borrower automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

SECTION 11.13. Reference to and Effect on Original Loan Agreement. Each of the
parties hereto acknowledges and agrees that the Original Loan Agreement is, as
of the date hereof, in full force and effect. From and after the date hereof,
(i) the terms and provisions of this Agreement shall amend, restate and
supersede the terms and provisions of the Original Loan Agreement in their
entirety and shall not constitute a novation thereof, (ii) the continuing
rights, remedies and obligations of the parties with respect to the Loans and
all Obligations shall be governed by the terms and provisions of this Agreement,
and (iii) all references to the Original Loan Agreement in any Facility Document
or in any other document or agreement executed and delivered in connection
therewith shall mean and be a reference to this Agreement.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

GREEN TREE ADVANCE RECEIVABLES II LLC,

as Borrower

By  

 

Name:   Title:  

GREEN TREE SERVICING LLC,

as Administrator

By:  

 

Name:   Title:  

Signature Page to Amended and Restated Receivables Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Calculation Agent, Verification Agent, Account Bank and Securities
Intermediary

By:  

 

Name:   Title:  

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

By  

 

Name:   Title:  

Signature Page to Amended and Restated Receivables Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$75,000,000    May 2, 2012

FOR VALUE RECEIVED, GREEN TREE ADVANCE RECEIVABLES II LLC, a Delaware limited
liability company (the “Borrower”) promises to pay to the order of WELLS FARGO
CAPITAL FINANCE, LLC (the “Lender”) at its office located at 14241 Dallas
Parkway, Suite 1300, Dallas, Texas 75254, the principal sum of SEVENTY-FIVE
MILLION DOLLARS ($75,000,000) or such lesser amount as shall equal, the
Outstanding Loan Amount, together with accrued interest thereon determined in
accordance with the Amended and Restated Receivables Loan Agreement (defined
below) until such Outstanding Loan Amount is paid in full. This Note is referred
to in and was executed and delivered pursuant to that certain Amended and
Restated Receivables Loan Agreement dated as of May 2, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Loan Agreement”), by and among Borrower,
Green Tree Servicing LLC, the financial institutions from time to time parties
thereto as Lenders, Wells Fargo Bank, National Association, as Calculation
Agent, Verification Agent, Account Bank and Securities Intermediary and Wells
Fargo Capital Finance, LLC, as Agent. Reference to the Loan Agreement is hereby
made for a statement of the terms and conditions under which the Loans evidenced
hereby have been and will be made. All terms which are capitalized and used
herein without definition shall be used in this Note as defined in the Loan
Agreement.

The principal indebtedness evidenced hereby shall be payable in full on the
dates specified in the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the Original Closing Date until paid at the
rates per annum specified in the Loan Agreement, said interest to be payable to
the Agent for the benefit of Lender at the aforesaid office on such dates as are
specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America and in immediately available funds.

This Note is entitled to the benefits of the Loan Agreement.

In addition to and not in limitation of the foregoing and the provisions of the
Loan Agreement, the Borrower further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorney’s
fees and legal expenses, incurred by the holder of this Note in endeavoring to
collect any amounts payable hereunder which are not paid when due.

The Lender shall, and is hereby authorized to, make a notation on Schedule A
attached hereto of the date and the amount of each Loan and the date and the
amount of the payment of principal thereon, which notation shall be conclusive
in the absence of manifest error, and prior to any transfer of this Note, the
Lender shall endorse the outstanding principal amount of this Note on the
Schedule attached hereto; provided, however, that failure to make such notation
or any error in such notation shall not adversely affect the Lender’s rights
with respect to the amounts payable hereunder.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine but with reference
to Section 5-1401 of the New York General Obligations Law, which by its terms
applies to this Note.

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed under seal by
its duly authorized officer as of the date first set forth above.

 

GREEN TREE ADVANCE RECEIVABLES II LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

Amount of Loans Made

  

Amount of Principal Repaid

  

Outstanding Loan Amount

    

Date

  

Amount

  

Date

  

Amount

  

Interest
Paid

  

Date

  

Total

  

Notation
made by:

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                             



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING NOTICE

[Date]

To: Wells Fargo Capital Finance, LLC, as Agent (“WFCF”) and Wells Fargo Bank,
National Association, as Calculation Agent and Verification Agent

 

From: Green Tree Advance Receivables II LLC (the “Borrower”)

 

Re: Amended and Restated Receivables Loan Agreement, dated as of May 2, 2012,
among the Borrower, Green Tree Servicing LLC, as Administrator, Wells Fargo
Bank, National Association, as Calculation Agent, Verification Agent, Account
Bank and Securities Intermediary, the financial institutions from time to time
party thereto, as Lenders, and WFCF, as Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.

 

A.   (i)    Pursuant to Sections 2.01 and 2.02(a) of the Agreement, the
undersigned hereby requests a Borrowing from each Lender in an aggregate amount
equal to the following:    $                           

 

 

    (ii)    The requested Borrowing Date is:              

 

 

    (iii)    The Aggregate Loan Amount under the Agreement after giving effect
to the requested Borrowing under (i) above will equal:    $                

 

 

    (iv)    The proceeds of the requested Borrowing are requested to be remitted
to the following account of the Borrower:              

 

 

  B.   As of the Original Closing Date and the Borrowing Date of such Borrowing,
the undersigned hereby certifies that:      (i)   

as set forth on Schedule I hereto and in the Borrowing Date Report accompanying
this Borrowing Notice, after giving effect to the requested Borrowing, no
Borrowing Base Deficit shall exist.

     (ii)   

all conditions precedent set forth in Section 3.02 of the Agreement have been
satisfied.

  

 

GREEN TREE ADVANCE RECEIVABLES II LLC, as Borrower By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Amended and Restated Receivables Loan Agreement dated
as of May 2, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Green Tree
Advance Receivables II LLC, as Borrower, Green Tree Servicing LLC, as
Administrator, Wells Fargo Bank, National Association, as Calculation Agent,
Verification Agent, Account Bank and Securities Intermediary, the financial
institutions from time to time parties thereto as Lenders, and Wells Fargo
Capital Finance, LLC, as Agent. To the extent not defined herein, capitalized
terms used herein have the meanings assigned to such terms in the Agreement.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. As of the Effective Date (defined below), the Assignor hereby sells and
assigns, without recourse, to the Assignee, and the Assignee hereby purchases
and assumes, without recourse to or representation of any kind (except as set
forth below) from Assignor, an interest in and to the Assignor’s rights and
obligations under the Agreement and under any other Facility Document, including
the Assignor’s obligation to fund Loans to the Borrower in accordance with the
terms and subject to the conditions set forth in the Agreement (such rights and
obligations assigned hereby being the “Assigned Interests”) in an amount equal
to the amount specified on Schedule 1 hereto. After giving effect to such sale
and assignment, the Assignee’s Loan Amount will be as set forth on Schedule 1
hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder free and clear of any Lien
created by Assignor; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Facility Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security or ownership interest created or
purported to be created under or in connection with, the Facility Documents or
any other instrument or document furnished pursuant thereto or the condition or
value of any Collateral or any interest therein; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
condition (financial or otherwise) of the Borrower or the performance or
observance by any Person of any of its obligations under any Facility Document
or any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of any financial statements delivered pursuant thereto and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement;
(ii) agrees that it will, independently and without reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under any of the Facility Documents; (iii) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Facility Documents as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Facility Documents are required to be performed by it as a Lender;
(v) confirms that the assignment hereunder complies with any applicable legal
requirements including the Securities Act of 1933, as amended; (vi) confirms
that such Assignee is a United States Person (as defined in Section 7701(a)(30)
of the Internal Revenue Code) or that such Assignee shall have provided the
Agent with two Internal Revenue Service forms 1001 or 4224 (or a successor form)
certifying that the income from the Note is effectively connected with the
conduct of such Person’s trade or business in the United States or that such
income is exempt from withholding under an applicable tax treaty; (vii) confirms
that such Assignee is not a partnership, grantor trust or S corporation (as such
terms are defined in the Internal Revenue Code); and (viii) attaches any other
U.S. Internal Revenue Service forms required under the Agreement.



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement, it will be delivered to
the Agent for acceptance and recording by the Agent. The effective date for this
Assignment Agreement (the “Effective Date”) shall be the date of acceptance
hereof by the Agent, unless a later effective date is specified on Schedule 1
hereto.

5. Upon the Effective Date, (i) the Assignee shall be a party to and bound by
the provisions of the Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under any
other Facility Document and (ii) the Assignor shall, to the extent provided in
this Assignment Agreement, relinquish its rights and be released from its
obligations under the Agreement and under any other Facility Document.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Agreement and the Assigned
Interests (including, without limitation, all payments in respect of the Note,
and interest and fees with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Agreement
and the Assigned Interests for periods prior to the Effective Date directly
between themselves.

7. This Assignment Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

8. This Assignment Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment Agreement to be executed by their officers thereunto duly authorized
as of the date specified thereon.



--------------------------------------------------------------------------------

Schedule 1

to

Assignment Agreement

Dated             ,        

Section 1.

Name of Assignor:

Address for Notices:

Name of Assignee:

Address for Notices:

Section 2.

 

Total Loan Amount of the Assignor

   $                    

 

 

 

Loan Amount Assigned

   $        

 

 

 

Loan Amount of Assignee (after giving effect to assignment)

   $        

 

 

 

Section 3:

Effective Date:1             ,        

 

 

1 

This date should be no earlier than the date of acceptance by the Agent.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MONTHLY REPORT

On file with Agent



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING DATE REPORT

On file with Agent



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF EXCLUSIVE CONTROL

[to be placed on Agent letterhead]

NOTICE OF EXCLUSIVE CONTROL

[Date]

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, MD 21045

Attention: Corporate Trust Services

 

  Re: Amended and Restated Receivables Loan Agreement, dated as of May 2, 2012
(the “Agreement”), by and among Green Tree Advance Receivables II LLC, as
borrower, Green Tree Servicing LLC, as administrator, Wells Fargo Bank, National
Association, as calculation agent, verification agent, account bank and
securities intermediary, the financial institutions from time to time party
thereto, as lenders, and Wells Fargo Capital Finance, LLC, as agent

Ladies and Gentlemen:

This constitutes a Notice of Exclusive Control as referred to in paragraph
2.09(h) of the Agreement, a copy of which is attached hereto. Pursuant to such
paragraph 2.09(h), we hereby notify you that we are exercising our rights to
assume and exercise exclusive control of [account number [—]] maintained with
you. [Available funds deposited in such accounts should be sent at the end of
each day to [            ]].

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF CLOSING DOCUMENTS



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

 

Green Tree Advance Receivables II LLC   

Green Tree Advance Receivables II LLC

345 St. Peter Street

St. Paul, Minnesota 55102

Attention: President

Tel: (651) 293-5801

Fax: (651) 293-5746

 

with a copy to:

 

Green Tree Advance Receivables II LLC

345 St. Peter Street

St. Paul, Minnesota 55102

Attention: General Counsel

Tel:(651) 293-3472

Fax: (651) 293-3421

Green Tree Servicing LLC:   

Green Tree Servicing LLC

345 St. Peter Street

St. Paul, Minnesota 55102

Attention: President

Tel:(651) 293-5801

Fax: (651) 293-5746

 

with a copy to:

 

Green Tree Servicing LLC

345 St. Peter Street

St. Paul, Minnesota 55102

Attention: General Counsel

Tel: (651) 293-3472

Fax: (651) 293-3421

Wells Fargo Bank, National Association:   

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Wells Fargo Capital Finance/Green Tree Amended and Restated
Receivables Loan Agreement

Tel: (410) 884-2000

Fax: (410) 715-2360

Wells Fargo Capital Finance, LLC:   

Wells Fargo Capital Finance, LLC

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75254

Attention: Jason Farr

Tel: (972) 851-9238

Fax: (866) 618-6448



--------------------------------------------------------------------------------

  

with a copy to:

 

Wells Fargo Capital Finance, Inc.

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Lender Finance Division Manager

Fax: (310) 453-7413



--------------------------------------------------------------------------------

SCHEDULE III

COMMITMENTS

 

Name of Lender

   Commitment  

Wells Fargo Capital Finance, LLC

   $ 75,000,000   



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF DESIGNATED SERVICING AGREEMENTS

Trust Legal Name

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree 2008 HE-1

Green Tree 2008 MH-1

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B

Home Improvement and Home Equity Loan Trust 1998-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A

Origen Manufactured Housing Contract Trust 2004-A



--------------------------------------------------------------------------------

Origen Manufactured Housing Contract Trust 2004-B

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MH1, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF SECURITIZATION TRUSTS WITH CALENDAR MONTH

COLLECTION PERIODS

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree 2008 HE-1

Green Tree 2008 MH-1

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B

Home Improvement and Home Equity Loan Trust 1998-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8



--------------------------------------------------------------------------------

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A

Origen Manufactured Housing Contract Trust 2004-A

Origen Manufactured Housing Contract Trust 2004-B

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MH1, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1



--------------------------------------------------------------------------------

SCHEDULE VI

LIST OF SECURITIZATION TRUSTS WITH NON-CALENDAR MONTH

COLLECTION PERIODS

SCHEDULE OF COLLECTION PERIOD (16th - 15th)

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2

SCHEDULE OF COLLECTION PERIOD (21st - 20th)

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds



--------------------------------------------------------------------------------

SCHEDULE VII

NOVATION

On file with Agent



--------------------------------------------------------------------------------

SCHEDULE VIII

LIST OF SECURITIZATION TRUSTS FROM WHICH

DELINQUENCY ADVANCES WILL BE MADE

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C



--------------------------------------------------------------------------------

SCHEDULE IX

LIST OF SECURITIZATION TRUSTS FROM WHICH

CONDITIONAL POOL PROTECTIVE ADVANCES WILL BE MADE

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Green Tree 2008 HE-1

Green Tree 2008 MH-1

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7



--------------------------------------------------------------------------------

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A

Origen Manufactured Housing Contract Trust 2004-A

Origen Manufactured Housing Contract Trust 2004-B



--------------------------------------------------------------------------------

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MH1, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1



--------------------------------------------------------------------------------

SCHEDULE X

LIST OF SECURITIZATION TRUSTS FROM WHICH

NON-CROSSED PROTECTIVE ADVANCES WILL BE MADE

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B

Home Improvement and Home Equity Loan Trust 1998-C

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4



--------------------------------------------------------------------------------

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1



--------------------------------------------------------------------------------

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2



--------------------------------------------------------------------------------

SCHEDULE XI

TRANSFERRED RECEIVABLES CLASSIFIED AS “COLLECT AND REMIT”

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 1998-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds

Mid-State Capital Trust 2010-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

WIMC Capital Trust 2011-1



--------------------------------------------------------------------------------

SCHEDULE XII

BORROWER’S ACCOUNTS

Collection Account:

Wells Fargo Bank, N.A.

ABA: XXXXXXX

Account: XXXXXXX

FFC: XXXXXXX - Green Tree/ Wells Fargo Capital Finance Amended and Restated
Receivables Loan Agreement

Borrower’s Account:

Wells Fargo Bank, N.A.

ABA: XXXXXXX

Account: XXXXXXX

FFC: 53226601 - Green Tree/ Wells Fargo Capital Finance Amended and Restated
Receivables Loan Agreement

Reserve Account:

Wells Fargo Bank, N.A.

ABA: XXXXXXX

Account: XXXXXXX

FFC: XXXXXXX - Green Tree/ Wells Fargo Capital Finance Amended and Restated
Receivables Loan Agreement